
	
		II
		110th CONGRESS
		1st Session
		S. 1224
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mr. Rockefeller (for
			 himself, Ms. Snowe, and
			 Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XXI of the Social Security Act to
		  reauthorize the State Children's Health Insurance Program, and for other
		  purposes.
	
	
		1.Short
			 title; amendments to Social Security Act; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Children’s Health Insurance
			 Program (CHIP) Reauthorization Act of 2007 .
			(b)Amendments to
			 social security actExcept as otherwise specifically provided,
			 whenever in this Act an amendment is expressed in terms of an amendment to or
			 repeal of a section or other provision, the reference shall be considered to be
			 made to that section or other provision of the Social Security Act.
			(c)Medicaid; CHIP;
			 SecretaryIn this Act:
				(1)CHIPThe
			 term CHIP means the State Children's Health Insurance Program
			 established under title XXI of the Social Security Act (42 U.S.C. 1397aa et
			 seq.).
				(2)MedicaidThe
			 term Medicaid means the program for medical assistance established
			 under title XIX of the Social Security Act (42 U.S.C. 1396 et seq,).
				(3)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(d)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; amendments
				to Social Security Act; table of contents.
					Sec. 2. Findings.
					TITLE I—Making Children's Health Coverage a National
				Priority
					Sec. 101. Providing necessary funding for CHIP.
					TITLE II—Improving CHIP Financing
					Sec. 201. State CHIP allotments that are responsive to health
				care costs, population growth, and the needs of low-income uninsured
				children.
					Sec. 202. 2-year initial availability of
				CHIP allotments for all States and territories.
					Sec. 203. Establishment of timely and responsive redistribution
				process.
					Sec. 204. Improving funding for the
				territories under CHIP and Medicaid.
					Sec. 205. Extension of authority for qualifying States to use
				CHIP allotments for certain Medicaid expenditures.
					Sec. 206. State option to expand coverage of children under
				CHIP up to 300 percent of the poverty line.
					Sec. 207. Requiring responsible
				CHIP enrollment growth.
					TITLE III—Enrolling Uninsured Children Eligible for CHIP and
				Medicaid
					Sec. 301. Express Lane option for States to
				determine components of a child’s eligibility for Medicaid or CHIP.
					Sec. 302. Information technology connections to simplify health
				coverage determinations.
					Sec. 303. Enhanced administrative funding for translation or
				interpretation services.
					Sec. 304. Enhanced assistance with coverage costs for States
				with increasing or high coverage rates among children.
					Sec. 305. Elimination of counting Medicaid child presumptive
				eligibility costs against title XXI allotment.
					Sec. 306. State option to require certain individuals to
				present satisfactory documentary evidence of proof of citizenship or
				nationality for purposes of eligibility for Medicaid.
					TITLE IV—Start Healthy, Stay Healthy
					Sec. 401. State option to expand or add coverage of certain
				pregnant women under Medicaid and CHIP.
					Sec. 402. Coordination with the maternal and child health
				program.
					Sec. 403. Optional coverage of legal immigrants under Medicaid
				and CHIP.
					Sec. 404. Improving benchmark coverage options.
					Sec. 405. Requiring coverage of dental and mental health
				services.
					Sec. 406. Clarification of requirement to provide EPSDT
				services for all children in benchmark benefit packages under
				Medicaid.
					Sec. 407. Childhood obesity demonstration project.
					TITLE V—Improving Access to Health Care for Children
					Sec. 501. Promoting children's access to covered health
				services.
					Sec. 502. Institute of Medicine study and report on children's
				access to health care.
					TITLE VI—Strengthening Quality of Care and Health Outcomes of
				Children
					Sec. 601. Strengthening child health quality improvement
				activities.
					Sec. 602. Application of certain managed care quality
				safeguards to CHIP.
					TITLE VII—Other Improvements
					Sec. 701. Strengthening premium assistance
				programs.
					Sec. 702. Permitting coverage of children of State
				employees.
					Sec. 703. Improving data collection.
					Sec. 704. Moratorium on application of PERM requirements
				related to eligibility reviews during period of independent study and
				report.
					Sec. 705. Elimination of confusing program
				references.
					TITLE VIII—Effective Date
					Sec. 801. Effective date.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The State
			 Children's Health Insurance Program (CHIP) and Medicaid have greatly improved
			 children’s coverage rates and access to needed health care services
				(A)CHIP and Medicaid
			 serve as the critical health care safety net for 34,000,000 children over the
			 course of a year, with 28,000,000 children enrolled in Medicaid and more than
			 6,000,000 children enrolled in CHIP.
				(B)CHIP and Medicaid
			 have accounted for a 1/3 decline in the rate of uninsured
			 low-income children since 1997.
				(C)During the recent
			 economic downturn, and as the number of uninsured people has climbed to the
			 highest number ever recorded in the United States, CHIP and Medicaid offset
			 losses in employer-sponsored coverage that affected children and parents
			 alike.
				(D)While the number
			 of children living in low-income families increased between 2000 and 2005, the
			 number of uninsured children fell due to Medicaid and CHIP.
				(E)Children enrolled
			 in CHIP or Medicaid are much more likely to have a usual source of care than
			 uninsured children, and are much more likely than uninsured children to receive
			 well-child care, see a doctor during the year, and get dental care. Studies
			 have found that children enrolled in public insurance programs experienced
			 significant improvement in measures of school performance.
				(F)Since CHIP was
			 created, coverage rates have increased significantly among children of all
			 ethnic and racial groups.
				(G)According to one
			 Federal evaluation of CHIP, uninsured children who gained coverage through the
			 program received more preventive care, and their parents reported better access
			 to providers and improved communications with their children’s doctors.
				(2)Even with the
			 success of CHIP and Medicaid, more needs to be done to improve the health
			 status of our Nation’s children
				(A)There are
			 currently 9,000,000 uninsured children under age 19, accounting for nearly 20
			 percent of our Nation’s uninsured.
				(B)Approximately 7
			 out of every 10 uninsured children are eligible for CHIP or Medicaid.
				(C)The cost of unmet
			 health needs among children extends beyond measurable health system costs. For
			 example, problems that could be prevented, managed, or treated with regular
			 access to care can become more serious, resulting in lower school attendance
			 and increased health care costs.
				(D)Reducing the
			 number of uninsured children in our country is an essential first step to
			 improve health status. CHIP reauthorization presents an opportunity to secure
			 health care coverage for more children who are eligible for CHIP or Medicaid
			 but not yet enrolled.
				(3)We must
			 maintain coverage for the children currently enrolled in CHIP
				(A)When CHIP was
			 created in 1997, Congress allocated $40,000,000,000 for the 10-year
			 authorization.
				(B)At current
			 funding levels, nearly 2,000,000 children are at risk of losing their CHIP
			 coverage over the next 5 years because the current CHIP financing structure is
			 inadequate and States are facing CHIP funding shortfalls.
				(C)We must eliminate
			 Federal funding shortfalls by providing States with significant new Federal
			 resources for children’s health coverage.
				(D)CHIP
			 reauthorization offers an opportunity to increase CHIP funding and to provide
			 stable, predictable Federal funding so that States not only have the ability to
			 maintain their current caseloads but also to expand coverage to currently
			 unenrolled children.
				(4)We must reach
			 the uninsured children who are already eligible for CHIP or Medicaid but
			 unenrolled
				(A)More than
			 6,000,000 uninsured children are eligible for CHIP or Medicaid at any point
			 during the year.
				(B)In some States,
			 it is estimated that up to 50 percent of children covered through CHIP do not
			 remain in the program due to reenrollment barriers.
				(C)Difficult renewal
			 policies and reenrollment barriers make seamless coverage in CHIP unattainable.
			 Studies indicate that as many as 67 percent of children who were eligible but
			 not enrolled in CHIP or Medicaid had applied for coverage but were denied
			 eligibility due to procedural issues.
				(D)States have tools
			 at their disposal to streamline enrollment procedures, but further Federal
			 changes would help States reach more children.
				(E)Insuring parents
			 is an effective way to increase children’s participation in public programs and
			 to increase children’s access to health care services.
				(F)To reduce the
			 number of uninsured children, improve our children's health, and continue our
			 progress in reducing health disparities, the reauthorization of CHIP should
			 provide States with the tools and resources necessary to identify, enroll, and
			 maintain coverage for children who are eligible for CHIP or Medicaid.
				(5)We must support
			 and encourage States that are leading the way with initiatives to cover more
			 children
				(A)States in every
			 region of the country are seeking to move forward in covering more children,
			 either by reaching already eligible children or further expanding
			 eligibility.
				(B)The Federal
			 government should serve as a partner in these efforts by providing sufficient
			 funding to solidify and strengthen this momentum.
				(6)We must promote
			 high-quality health care that promotes children's healthy development
				(A)Children and
			 adolescents deserve better quality care than what they currently
			 receive.
				(B)Most States
			 report using some kind of measure to evaluate and improve the quality of care
			 children receive through their CHIP and Medicaid programs. However, State
			 efforts are often hampered by budget constraints, limitations on information
			 technology systems, and a need for improved measurement tools and performance
			 measurement standards.
				(C)As we improve
			 access to health coverage as part of CHIP reauthorization, Congress also has an
			 opportunity to enhance quality by improving and standardizing data collection
			 efforts.
				(7)We must support
			 policies that strengthen and expand health insurance coverage
				(A)There are more
			 than 46,000,000 uninsured Americans today.
				(B)No one who is
			 currently covered should lose coverage because of changes to CHIP or Medicaid
			 as part of the reauthorization of CHIP.
				(C)Coverage of
			 parents through family coverage waivers furthers the objectives of CHIP in that
			 it promotes children’s enrollment, positively impacts children’s utilization of
			 services, and improves family well-being.
				(D)Coverage of
			 parents through family coverage waivers is also consistent with long-standing
			 CHIP policy—the explicit authorization in the CHIP statute for the Secretary to
			 grant waivers that are consistent with the objectives of CHIP, the parent
			 waiver guidelines for CHIP issued by the Secretary, and the flexibility broadly
			 accorded states through CHIP.
				(E)Parent coverage
			 waivers have been granted to States that have made a commitment to cover
			 children first and then to use funding to cover low-income parents.
				(F)Research
			 indicates that having an uninsured parent not only decreases the likelihood
			 that a child will have a well-child visit, it also decreases the likelihood
			 that a child will see any medical provider at all.
				(G)We strongly
			 support maintaining the current flexibility under CHIP that permits family
			 coverage through waivers to cover parents, while assuring that children remain
			 the primary focus of CHIP.
				IMaking Children's
			 Health Coverage a National Priority
			101.Providing
			 necessary funding for CHIPSection 2104(a) (42 U.S.C. 1397dd(a)) is
			 amended—
				(1)in paragraph (9),
			 by striking and at the end;
				(2)in paragraph
			 (10), by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following new paragraphs:
					
						(11)for fiscal year
				2008, $8,525,000,000;
						(12)for fiscal year
				2009, $10,075,000,000;
						(13)for fiscal year
				2010, $11,250,000,000;
						(14)for fiscal year
				2011, $13,150,000,000;
						(15)for fiscal year
				2012, $15,400,000,000; and
						(16)for fiscal year
				2013 and each fiscal year thereafter, the total allotment amount appropriated
				under this subsection for the preceding fiscal year, multiplied by the
				adjustment determined for such fiscal year under subsection
				(i)(2)(C).
						.
				IIImproving CHIP
			 Financing
			201.State CHIP
			 allotments that are responsive to health care costs, population growth, and the
			 needs of low-income uninsured children
				(a)In
			 generalSection 2104 (42
			 U.S.C. 1397dd) is amended by adding at the end the following new
			 subsection:
					
						(i)Annual
				allotments for States other than territories beginning with fiscal year
				2008
							(1)In
				generalSubject to paragraph (4), of the total allotment amount
				appropriated under subsection (a) for a fiscal year beginning with fiscal year
				2008 and remaining available after the application of subsection (j) and
				subsection (c)(5), the Secretary shall allot to each State (as defined for
				purposes of this subsection in paragraph (5)) the sum of the following:
								(A)The coverage
				factor, as determined under paragraph (2), based on the State’s prior spending
				adjusted for health care cost growth and child population growth.
								(B)The uninsured
				children factor, as determined under paragraph (3), based on the number of
				low-income children without health insurance in the State, adjusted for
				geographic variation in health care costs.
								(2)Coverage
				factor
								(A)In
				generalFor purposes of paragraph (1)(A), subject to
				subparagraphs (B) and (D), the coverage factor determined for a State is equal
				to the following:
									(i)Fiscal year
				2008For fiscal year 2008, the higher of the following:
										(I)The total Federal
				payments to the State under this title for fiscal year 2007 multiplied by the
				annual adjustment determined under subparagraph (C) for that fiscal
				year.
										(II)The amount
				allotted to the State for fiscal year 2007 under subsection (b), multiplied by
				the annual adjustment determined under subparagraph (C) for that fiscal
				year.
										(III)The projected
				total Federal payments to the State under this title for fiscal year 2007, as
				reported by the State to the Secretary by the State as of November 2006 (or the
				projected total Federal payments to the State under this title for fiscal year
				2007 as reported by the State to the Secretary as of May 2006 if the projected
				total Federal payments to the State under this title for such fiscal year were
				at least $95,000,000 higher than such projected payments as of November 2006),
				multiplied by the annual adjustment determined under subparagraph (C) for that
				fiscal year.
										(IV)The projected
				total Federal payments to the State under this title for fiscal year 2008, as
				reported by the State to the Secretary by the State as of February 2007.
										(ii)Fiscal year
				2009For fiscal year 2009, the amount determined under clause
				(i), multiplied by the annual adjustment determined under subparagraph (C) for
				that fiscal year.
									(iii)Fiscal year
				2010 and each second succeeding fiscal year; providing for
				rebasingSubject to subparagraphs (B) and (D), for fiscal year
				2010 and each second succeeding fiscal year, the total Federal payments to the
				State under this title for the previous fiscal year attributable to any
				allotments available to the State in such fiscal year under paragraph (1) and
				subsection (b) multiplied by the annual adjustment determined under
				subparagraph (C) for that fiscal year.
									(iv)Fiscal year
				2011 and each second succeeding fiscal yearFor fiscal year 2011
				and each second succeeding fiscal year, the amount determined under clause
				(iii) for the preceding fiscal year, multiplied by the annual adjustment
				determined under subparagraph (C) for the State for that fiscal year.
									(B)Limitation and
				minimums
									(i)In
				generalSubject to clause (ii), if the total of the coverage
				factors determined under subparagraph (A) for all States exceed in any fiscal
				year the total allotment amount under subsection (a) for a fiscal year
				beginning with fiscal year 2008 remaining available after the application of
				subsections (c)(5) and (j)(2)(C), each State’s coverage factor shall be equal
				to the total allotment amount under subsection (a) for a fiscal year remaining
				available after application of such subsections, multiplied by the ratio
				of—
										(I)the amount of the
				State’s coverage factor determined under subparagraph (A); to
										(II)the total of
				such coverage factors for all States for such fiscal year.
										(ii)Mimimum
				coverage factorAt a minimum, the coverage factor for a State for
				a fiscal year shall not be less than the lesser of—
										(I)the State's total
				Federal payments attributable to any allotments available to the State in the
				prior fiscal year under paragraph (1) and subsection (b), multiplied by the
				annual adjustment determined under subparagraph (C) for that fiscal year;
				and
										(II)the total
				allotment for the State under paragraph (1) for the prior fiscal year,
				multiplied by the annual adjustment determined under subparagraph (C) for that
				fiscal year.
										(C)Annual
				adjustment for health care cost growth and child population
				growthThe annual adjustment with respect to a State for any
				fiscal year is equal to the product of the amounts determined under clauses (i)
				and (ii):
									(i)Per capita
				health care growth1 plus the percentage increase (if any) in the
				projected nominal per capita amount of National Health Expenditures for such
				fiscal year over the preceding fiscal year, as most recently published by the
				Secretary before the beginning of the fiscal year involved.
									(ii)Child
				population growth1.01 plus the percentage increase in the
				population of children under 19 years of age in the United States from July 1
				of the previous fiscal year to July 1 of the fiscal year involved, as
				determined by the Secretary based on the most recent published estimates of the
				Bureau of the Census before the beginning of the fiscal year involved.
									(D)Rebasing rule
				for fiscal year 2010 and each second succeeding fiscal year for certain
				states
									(i)In
				generalFor fiscal year 2010 and each second succeeding fiscal
				year, a State receiving reallocated funds under subsection (j) in the prior
				fiscal year shall receive an additional spending amount equal to the proportion
				(determined under clause (ii)) of the total allotment amount under subsection
				(a) for such fiscal year remaining available after the application of
				subsections (c)(5) and (j)(2)(C), and subparagraphs (A) and (B), if any,
				multiplied by the ratio of—
										(I)the total Federal
				payments to the State under this title for the previous fiscal year
				attributable to any funds made available to the State in the previous fiscal
				year under subsection (j), multiplied by the annual adjustment determined under
				subparagraph (C) for the fiscal year; to
										(II)the total of
				such payments for all States for the previous fiscal year.
										(ii)ProportionFor
				purposes of clause (i), the proportion shall equal—
										(I)for fiscal year
				2010, 20 percent; and
										(II)for fiscal year
				2012 and each second succeeding fiscal year, 40 percent.
										(3)Uninsured
				children factor
								(A)In
				generalFor purposes of paragraph (1)(B), subject to subparagraph
				(B), the uninsured children factor for a State is equal to the total allotment
				amount under subsection (a) for a fiscal year beginning with fiscal year 2008,
				remaining available after application of subsections (c)(5) and (j)(2)(C) and
				paragraph (2), multiplied by the following:
									(i)Fiscal year
				2008 and each second succeeding fiscal yearIn the case of fiscal
				year 2008, and each second succeeding fiscal year, the ratio of—
										(I)the uninsured
				children adjustment for the State determined under subparagraph (B); to
										(II)the sum of the
				uninsured children adjustments for all States determined under subparagraph
				(B).
										(ii)Fiscal year
				2009 and each second succeeding fiscal yearIn the case of fiscal
				year 2009, and each second succeeding fiscal year, the ratio determined under
				clause (i) for the previous fiscal year.
									(B)Uninsured
				children adjustmentThe uninsured children adjustment determined
				under this subparagraph for a State is equal to the product of the
				following:
									(i)Number of
				low-income children without health insuranceThe average of the
				number of low-income children under 19 years of age in the State with no health
				insurance for a fiscal year, as reported and defined in the 2 most recent March
				supplement to the Current Population Survey of the Bureau of the Census
				available prior to the beginning of such fiscal year.
									(ii)Geographic
				variation in health care costsThe adjustment for geographic
				variation in health care costs, as determined under subsection (b)(3).
									(4)DataIn
				computing the amounts under paragraphs (2) and (3) and subsection (c)(5) that
				determine the allotments to States for each fiscal year, the Secretary shall
				use the most recent expenditure data for the prior year available to the
				Secretary before the start of each fiscal year. The Secretary may adjust such
				amounts and allotments, as necessary, on the basis of the expenditure data for
				the prior year reported by States on CMS Form 64 or CMS Form 21 not later than
				November 30 of each fiscal year but in no case shall the Secretary adjust the
				allotments provided under this subsection or subsection (c)(5) for a fiscal
				year after December 31 of such year.
							(5)State
				definedIn this subsection, the term State means one
				of the 50 States or the District of
				Columbia.
							.
				(b)Conforming
			 amendmentsSection 2104 (42 U.S.C. 1397dd) is amended—
					(1)in subsection
			 (a), by striking subsection (d) and inserting subsections
			 (d), (h), and (i);
					(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking subsection (d) and inserting subsections (d),
			 (h), and (i); and
						(B)in paragraph
			 (3)(A), by inserting and subsection (i)(3)(D)(ii) after
			 paragraph (1)(A)(ii); and
						(3)in subsection
			 (c)(1), by striking subsection (d) and inserting
			 subsections (d), (h), and (i).
					202.2-year initial
			 availability of CHIP allotments for all States and territoriesSection 2104(e) (42 U.S.C. 1397dd(e)) is
			 amended to read as follows:
				
					(e)Availability of
				amounts allottedSubject to paragraphs (3) and (4) of subsection
				(j), amounts allotted to a State pursuant to subsections (b), (c), or
				(i)—
						(1)for each of fiscal
				years 1998 through 2007, shall remain available for expenditure by the State
				through the end of the second succeeding fiscal year; and
						(2)for fiscal year
				2008 and each fiscal year thereafter, shall remain available for expenditure by
				the State through the end of the succeeding fiscal
				year.
						.
			203.Establishment
			 of timely and responsive redistribution process
				(a)In
			 generalSection 2104 (42
			 U.S.C. 1397dd), as amended by section 201, is amended by adding at the end the
			 following new subsection:
					
						(j)Timely and
				responsive redistributions beginning with fiscal year 2008
							(1)Reallocation to
				states facing federal funding shortfalls
								(A)In
				generalNotwithstanding subsection (f), in each fiscal year
				quarter of fiscal year 2008 and each subsequent fiscal year, the Secretary
				shall reallocate to a shortfall State described in subparagraph (D) from the
				funds available under paragraph (2) an amount equal to the projected amount of
				the shortfall for the fiscal year. The Secretary shall only make such a
				reallocation under this paragraph to the extent that there are amounts
				available under paragraph (2).
								(B)Proration
				ruleIf the amounts available under paragraph (2) for any fiscal
				year quarter for reallocation under subparagraph (A) are less than the total
				shortfall amounts for the fiscal year determined under subparagraph (A), the
				reallocated amount to each shortfall State shall be reduced
				proportionally.
								(C)Availability of
				reallocated fundsAny funds made available to a shortfall State
				described in subparagraph (D) shall remain available to such State through the
				end of the fiscal year in which such funds are reallocated.
								(D)Shortfall state
				describedFor purposes of subparagraph (A), a shortfall State is
				a State (as defined in subsection (i)(5)) that has a State child health plan
				approved under this title (or waiver of such title approved by the Secretary)
				for which the Secretary estimates on a quarterly basis using the most recent
				data available to the Secretary as of such quarter, that the projected
				expenditures under such plan (or waiver) for the State for the fiscal year will
				exceed the sum of—
									(i)the amount of the
				allotments provided under subsection (b) or (i) in fiscal years preceding such
				fiscal year that remain available to the State;
									(ii)the amount of
				the allotment under subsection (i) for such fiscal year to the State;
				and
									(iii)the amount of
				any reallocated funds made available under subparagraph (A) in previous
				quarters of such fiscal year to the State.
									(2)Amounts
				available for reallocationAmounts available for reallocation in
				any fiscal year under this subsection shall equal the sum of the
				following:
								(A)Any allotments
				remaining unexpended after the period of availability under subsection
				(e).
								(B)Any amounts
				available for reallocation and remaining unexpended at the end of the previous
				fiscal year under paragraph (3).
								(C)Subject to
				paragraph (4), 5 percent of the total amount available under subsection (a) for
				such fiscal year.
								(3)Continued
				availability of unexpended reallocated fundsAny unexpended
				amounts reallocated to a shortfall State remaining available after the period
				of availability under paragraph (1)(C) and any amounts available for
				redistribution in a fiscal year that are not reallocated to a shortfall State
				because the total amount available for reallocation exceeds the total of all
				reallocated amounts under paragraph (1)(A) shall remain available for
				reallocation until expended.
							(4)Limits on
				withholding from total allotments for purposes of reallocationIf
				the Secretary determines that the total amounts available for reallocation
				under paragraph (2) for a fiscal year exceeds 10 percent of the total amount
				available under subsection (a) for that fiscal year, the Secretary shall reduce
				the percentage under paragraph (2)(C) accordingly so that the total amount
				available for reallocation under paragraph (2) for the fiscal year does not
				exceed 10 percent of the total amount available under subsection (a) for such
				fiscal
				year.
							.
				204.Improving
			 funding for the territories under CHIP and Medicaid
				(a)Update of CHIP
			 allotmentsSection 2104(c) (42 U.S.C. 1397dd(c)) is
			 amended—
					(1)in paragraph (1),
			 by inserting and paragraphs (5) and (6) after subsection
			 (d); and
					(2)by adding at the
			 end the following new paragraphs:
						
							(5)Annual
				allotments for territories beginning with fiscal year 2008Of the
				total allotment amount appropriated under subsection (a) for a fiscal year
				beginning with fiscal year 2008 and remaining available after the application
				of subsection (j), the Secretary shall allot to each of the commonwealths and
				territories described in paragraph (3) the following:
								(A)Fiscal year
				2008For fiscal year 2008, the highest amount of Federal payments
				to the commonwealth or territory under this title for any fiscal year occurring
				during the period of fiscal years 1998 through 2007, multiplied by the annual
				adjustment determined under subsection (i)(2)(C) for the fiscal year.
								(B)Fiscal year
				2009 and succeeding fiscal yearsFor fiscal year 2009 and each
				succeeding fiscal year, the amount determined under clause (i), multiplied by
				the annual adjustment determined under subsection (i)(2)(C) for the fiscal
				year.
								(6)Redistributions
				for territories facing federal funding shortfallsNotwithstanding
				subsection (f), the Secretary shall determine an appropriate procedure for
				reallocating to each commonwealth or territory described in paragraph (3) that
				would, with respect to each fiscal year quarter of fiscal year 2008 be a
				shortfall State described in subsection (j)(1)(D) if such subsection applied to
				such commonwealth or territory, from the funds available under subsection
				(j)(2) for such fiscal year, the same proportion as the proportion of the
				commonwealth's or territory's allotment under paragraph (2 ) to such percentage
				(not to exceed 1.05 percent) as the Secretary determines appropriate of such
				funds.
							.
					(b)Removal of
			 federal matching payments for data reporting systems from the overall limit on
			 payments to territories under title XIXSection 1108(g) (42
			 U.S.C. 1308(g)) is amended by adding at the end the following new
			 paragraph:
					
						(4)Exclusion of
				certain expenditures from payment limitsWith respect to fiscal
				year 2008 and each fiscal year thereafter, if Puerto Rico, the Virgin Islands,
				Guam, the Northern Mariana Islands, or American Samoa qualify for a payment
				under subparagraph (A)(i), (A) (iii), (A)(iv), or (B) of section 1903(a)(3) for
				a calendar quarter of such fiscal year, the limitation on expenditures under
				title XIX for such commonwealth or territory otherwise determined under
				subsection (f) and this subsection for such fiscal year shall be determined
				without regard to such
				payment.
						.
				(c)GAO study and
			 reportNot later than September 30, 2009, the Comptroller General
			 of the United States shall submit a report to Congress regarding Federal
			 funding under Medicaid and the State Children's Health Insurance Program for
			 Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the
			 Northern Mariana Islands. The report shall include the following:
					(1)An analysis of
			 all relevant factors with respect to—
						(A)eligible Medicaid
			 and CHIP populations in such commonwealths and territories;
						(B)historical and
			 projected spending needs of such commonwealths and territories and the ability
			 of capped funding streams to respond to those spending needs;
						(C)the extent to
			 which Federal poverty guidelines are used by such commonwealths and territories
			 to determine Medicaid and CHIP eligibility; and
						(D)the extent to
			 which such commonwealths and territories participate in data collection and
			 reporting related to Medicaid and CHIP, including an analysis of territory
			 participation in the Current Population Survey versus the American Community
			 Survey.
						(2)Recommendations
			 for improving Federal funding under Medicaid and the State Children's Health
			 Insurance Program for such commonwealths and territories.
					205.Extension of
			 authority for qualifying States to use CHIP allotments for certain medicaid
			 expendituresSection
			 2105(g)(1)(A) (42 U.S.C.
			 1397ee(g)(1)(A)), as amended by section 201(b) of the National
			 Institutes of Health Reform Act of 2006 (Public Law 109–482) is amended by
			 striking not more than 20 percent of any allotment under section 2104
			 for fiscal year 1998, 1999, 2000, 2001, 2004, 2005, 2006, or 2007 and
			 inserting any allotment under subsection (b) or (i) of section 2104 for
			 a fiscal year.
			206.State option to
			 expand coverage of children under CHIP up to 300 percent of the poverty
			 lineSection 2110(b)(1)(B) (42
			 U.S.C. 1397jj(b)(1)(B)) is amended—
				(1)in clause (i), by
			 striking , or at the end and inserting a semicolon;
				(2)in clause (ii)(III), by striking
			 and at the end and inserting or; and
				(3)by adding at the
			 end the following new clause:
					
						(iii)is a child—
							(I)whose family income (as determined under
				the State child health plan) does not exceed 300 percent of the poverty line
				for a family of the size involved; or
							(II)whose family income exceeds 300 percent
				of the poverty line but does not exceed 50 percentage points above the
				effective income level (expressed as a percent of the poverty line and
				considering applicable income disregards) applied under the State child health
				plan on the date of enactment of this clause;
				and
							.
				207.Requiring
			 responsible CHIP enrollment growth
				(a)Limitation on
			 approval of proposed plan amendmentsSection 2106(b)(3)(B) (42 U.S.C.
			 1397ff(b)(3)(B)) is amended by adding at the end the following new
			 clause:
					
						(iii)Amendments to
				expand eligibility beyond highest income eligibility
				permittedAny plan amendment that would allow funds made
				available under this title to be used to provide child health assistance or
				other health benefits coverage for a child whose family income exceeds the
				highest income eligibility level permitted under section 2110(b)(1)(B)(iii) (in
				this clause referred to as an expansion amendment) may not take
				effect, and shall not remain in effect, unless the Secretary determines that
				the following conditions are met:
							(I)Uninsured rate
				for low-income children is below the national averageWith
				respect to each fiscal year in which the expansion amendment is in effect, the
				percentage of low-income children without private health coverage who are
				uninsured is below the national average percentage of such children, for the
				most recent year for which such data is available (as determined by the
				Secretary on the basis of the 2 most recent Annual Social and Economic
				Supplements of the Current Population Survey of the Bureau of the
				Census).
							(II)Open
				enrollment; maintenance of eligibility standardsThe State does
				not impose any numerical limitation, waiting list, or similar limitation on
				eligibility for targeted low-income children described in section
				2110(b)(1)(B)(iii) under the State child health plan, or to make more
				restrictive the eligibility standards for such children, while the expansion
				amendment is in effect.
							(III)Implementation
				of simplified outreach and enrollment proceduresThe State
				submitting the expansion amendment has implemented procedures to effectively
				enroll and retain children eligible for medical assistance under title XIX and
				children eligible for child health assistance under this title by adopting and
				effectively implementing with respect to such children at least 3 of the
				following policies and procedures under title XIX and this title:
								(aa)Joint
				application and renewal process that permits application other than in
				personThe application and
				renewal forms and supplemental forms (if any) and information verification
				process is the same for purposes of establishing and renewing eligibility for
				children for medical assistance under title XIX and child health assistance
				under this title, and such process does not require an application to be made
				in person or a face-to-face interview.
								(bb)No assets
				testThe State does not apply any assets test for eligibility
				under title XIX and this title with respect to children.
								(cc)12-months
				continuous eligibilityThe State has elected the option of
				continuous eligibility for a full 12 months for children described in section
				1902(e)(12) under title XIX, and applies such option under this title.
								(dd)Presumptive
				eligibility for childrenThe State has implemented the option,
				for purposes of title XIX and this title, of applying presumptive eligibility
				for children in accordance with sections 1920A and 2107(e)(1)(F).
								(IV)Annual
				reporting of measures of quality of health care for childrenThe
				State satisfies the requirements of section 1905(y)(2)(B)(iv) (relating to
				annual reporting of measures of quality of health care for children under title
				XIX and this
				title).
							.
				(b)Application to
			 waiversSection 2107(f) (42
			 U.S.C. 1397gg(f)) is amended—
					(1)by striking , the Secretary
			 and inserting “:
						
							(1)The
				Secretary
							;
				and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)The Secretary may
				not approve a waiver, experimental, pilot, or demonstration project with
				respect to a State that would allow funds made available under this title to be
				used to provide child health assistance or other health benefits coverage for a
				child whose family income exceeds the highest income eligibility level
				permitted under section 2110(b)(1)(B)(iii) (in this paragraph referred to as an
				expansion waiver) unless the Secretary determines that the
				conditions described in each of subclauses (I) through (IV) of section
				2106(b)(3)(B)(iii) are met (and determines on an ongoing basis, that such
				conditions continue to be met while the expansion waiver is in
				effect).
							.
					IIIEnrolling
			 Uninsured Children Eligible for CHIP and Medicaid
			301.Express
			 Lane option for States to determine components of a child’s eligibility
			 for Medicaid or CHIP
				(a)MedicaidSection
			 1902(e) (42 U.S.C. 1396a(e)) is amended by adding at the end the following new
			 paragraph:
					
						(13)(A)(i)At the option of the State, notwithstanding
				any other provision of law, including subsection (a)(46)(B) and sections
				1137(d) and 1903(x), the State may rely on a determination made within a
				reasonable period (as determined by the State) by an Express Lane agency (as
				defined in subparagraph (F)(i)) to determine whether an individual has met the
				income, assets or resources, or citizenship status criteria for eligibility for
				medical assistance under this title (including under a waiver of the
				requirements of this title).
								(ii)The option under clause (i) shall
				apply to redeterminations or renewals of eligibility for medical assistance, as
				well as to initial applications for such assistance.
								(iii)The option under clause (i) shall
				apply to a child who is under an age specified by the State (not to exceed 21
				years of age) and, at State option, may also apply to an individual who is not
				a child.
								(B)Nothing in this paragraph shall be
				construed to relieve a State of the obligation to determine eligibility for
				medical assistance under this title if an individual is determined ineligible
				for such assistance on the basis of information furnished pursuant to this
				paragraph.
							(C)A State shall inform an individual
				(or, in the case of a child, the family of the child) enrolled in the State
				plan under this title and required to pay premiums for such enrollment based on
				an income determination furnished to the State pursuant to this paragraph that
				the individual or family may qualify for lower premium payments if directly
				evaluated for eligibility by the State Medicaid agency.
							(D)If a State applies the eligibility
				process described in subparagraph (A) to individuals eligible for medical
				assistance under this title, the State may, at its option, implement its duties
				under subparagraphs (A) and (B) of section 2102(b)(3) using either or both of
				the following approaches:
								(i)The State may—
									(I)establish a threshold percentage of
				the Federal poverty level (that shall exceed the income eligibility level
				applicable for a population of individuals under this title by 30 percentage
				points (as a fraction of the Federal poverty level) or such other higher number
				of percentage points as the State determines reflects the typical application
				of income methodologies by the program administered by the Express Lane agency
				and the State plan under this title); and
									(II)provide that, with respect to any
				individual within such population whom an Express Lane agency determines has
				income that does not exceed such threshold percentage for such population, such
				individual is eligible for medical assistance under this title (regardless of
				whether such individual would otherwise be determined to be eligible to receive
				such assistance).
									In exercising
				the approach under this clause, a State shall inform families whose children
				are enrolled in a State child health plan under title XXI based on having
				family income above the threshold described in subclause (I) that they may
				qualify for medical assistance under this title and, at their option, can seek
				a regular eligibility determination for such assistance for their child, and
				that if their child is determined to be eligible for such assistance, the child
				may receive health benefits coverage that is more affordable and comprehensive
				than the coverage that would be provided to the child under the State child
				health plan.(ii)Regardless of whether a State
				otherwise provides for presumptive eligibility under section 1920A, a State may
				provide presumptive eligibility under this title, consistent with subsection
				(e) of section 1920A, to a child who, based on a determination by an Express
				Lane agency, would qualify for child health assistance under a State child
				health plan under title XXI. During such presumptive eligibility period, the
				State may determine the child’s eligibility for medical assistance under this
				title, pursuant to subparagraph (A) of section 2102(b)(3), based on telephone
				contact with family members, access to data available in electronic or paper
				form, and other means of gathering information that are less burdensome to the
				family than completing an application form on behalf of the child. The
				procedures described in the previous sentence may be used regardless of whether
				the State uses similar procedures under other circumstances for purposes of
				determining eligibility for medical assistance under this title.
								(E)(i)At the option of a
				State, an individual determined to be eligible for medical assistance pursuant
				to subparagraph (A), (C), or (D) or other procedures through which eligibility
				is determined based on data obtained from sources other than the individual,
				may receive medical assistance under this title if such individual (or, in the
				case of an individual under age 19 (or if the State elects the option under
				subparagraph (A), age 20 or 21) who is not authorized to consent to medical
				care, the individual’s parent, guardian, or other caretaker relative) has
				acknowledged notice of such determination and has consented to being enrolled
				in the State plan under this title. The State (at its option) may waive any
				otherwise applicable requirements for signatures by or on behalf of an
				individual who has so consented.
								(ii)In the case of an individual
				enrolled pursuant to clause (i), the State shall inform the individual (or, in
				the case of an individual under age 19 (or if the State elects the option under
				subparagraph (A), age 20 or 21), the individual’s parent, guardian, or other
				caretaker relative) about the significance of such enrollment, including
				appropriate methods to access covered services.
								(F)In this paragraph, the term
				Express Lane agency means a Federal or State agency, or a public
				or private entity making such determination on behalf of such agency, specified
				by the plan, including an agency administering the
				State program funded under part A of title IV,
				the State child health plan under title XXI, the Food Stamp Act of
				1977, the Richard B. Russell National
				School Lunch Act, or the Child
				Nutrition Act of 1966, notwithstanding any differences in budget
				unit, disregard, deeming, or other methodology, but only if—
								(i)the agency or entity has fiscal
				liabilities or responsibilities affected by such determination;
								(ii)the agency or entity notifies the
				child's family—
									(I)of the information which shall be
				disclosed in accordance with this paragraph;
									(II)that the information disclosed
				will be used solely for purposes of determining eligibility for medical
				assistance under this title or for child health assistance under title
				XXI;
									(III)that interagency agreements limit
				the use of such information to such purposes; and
									(IV)that the family may elect to not
				have the information disclosed for such purposes; and
									(iii)the requirements of section 1939 are
				satisfied.
								.
				(b)CHIPSection 2107(e)(1) (42 U.S.C. 1397gg(e)(1))
			 is amended by redesignating subparagraphs (B) through (D) as subparagraphs (C)
			 through (E), respectively, and by inserting after subparagraph (A) the
			 following new subparagraph:
					
						(B)Section 1902(e)(13)
				(relating to the State option to base a determination of a child's eligibility
				for assistance on determinations made by an agency other than the State
				Medicaid
				agency).
						.
				(c)Presumptive
			 eligibilitySection 1920A(b)(3)(A)(i) (42 U.S.C.
			 1396r–1a(b)(3)(A)(i)) is amended by striking or (IV) and
			 inserting (IV) is an agency or entity described in section
			 1902(e)(13)(F), or (V).
				(d)Signature
			 requirementsSection 1902(a) (42 U.S.C. 1396a(a)) is amended by
			 adding at the end the following new sentence: “Notwithstanding any other
			 provision of law, a signature under penalty of perjury shall not be required on
			 an application form for medical assistance as to any element of eligibility for
			 which eligibility is based on information received from a source other than an
			 applicant, rather than on representations from the applicant. Notwithstanding
			 any other provision of law, any signature requirement for an application for
			 medical assistance may be satisfied through an electronic signature, as defined
			 in section 1710(1) of the Government Paperwork Elimination Act (44 U.S.C. 3504
			 note).”.
				302.Information
			 technology connections to simplify health coverage determinations
				(a)Enhanced
			 administrative funding for information technology used To simplify eligibility
			 determinationsSection 1903(a)(3)(A) (42 U.S.C. 1396b(a)(3)(A))
			 is amended—
					(1)by striking
			 and at the end of clause (i); and
					(2)by adding at the
			 end the following new clause:
						
							(iii)75 percent of so much of the sums expended
				during such quarter as are attributable to information technology needed to
				conduct data matches or for the exchange of electronic information with an
				Express Lane agency (as defined in 1902(e)(13)(F)) as the Secretary determines
				is directly related to reducing the need for an individual undergoing an
				eligibility determination for medical assistance under this title or child
				health assistance under title XXI (including a determination of a renewal of
				eligibility for such assistance) to provide information previously submitted by
				or on behalf of the individual to such agency,
				and
							.
					(b)Authorization of
			 information disclosure
					(1)In
			 generalTitle XIX (42 U.S.C. 1396 et seq.) is amended—
						(A)by redesignating
			 section 1939 as section 1940; and
						(B)by inserting after
			 section 1938 the following new section:
							
								1939.Authorization to receive pertinent
		  information(a)In
				generalNotwithstanding any other provision of law, a Federal or
				State agency or private entity in possession of the sources of data potentially
				pertinent to eligibility determinations under this title (including eligibility
				files maintained by Express Lane agencies described in section 1902(e)(13)(F),
				information described in paragraph (2) or (3) of section 1137(a), vital records
				information about births in any State, and information described in sections
				453(i) and 1902(a)(25)(I)) is authorized to convey such data or information to
				the State agency administering the State plan under this title, if—
										(1)such data or
				information are used only to establish or verify eligibility or provide
				coverage under this title; and
										(2)an interagency or
				other agreement, consistent with standards developed by the Secretary, prevents
				the unauthorized use, disclosure, or modification of such data and otherwise
				meets applicable Federal requirements safeguarding privacy and data
				security.
										(b)Requirements for
				conveyanceData or information may be conveyed pursuant to this
				section only if the following requirements are met:
										(1)The individual
				whose circumstances are described in the data or information (or such
				individual’s parent, guardian, caretaker relative, or authorized
				representative) has either provided advance consent to disclosure or has not
				objected to disclosure after receiving advance notice of disclosure and a
				reasonable opportunity to object.
										(2)Such data or
				information are used solely for the purposes of—
											(A)identifying
				individuals who are eligible or potentially eligible for medical assistance
				under this title and enrolling such individuals in the State plan; and
											(B)verifying the
				eligibility of individuals for medical assistance under the State plan.
											(3)An interagency or
				other agreement, consistent with standards developed by the Secretary—
											(A)prevents the
				unauthorized use, disclosure, or modification of such data and otherwise meets
				applicable Federal requirements safeguarding privacy and data security;
				and
											(B)requires the State
				agency administering the State plan to use the data and information obtained
				under this section to seek to enroll individuals in the plan.
											(c)Criminal
				penaltyA person described in the subsection (a) who publishes,
				divulges, discloses, or makes known in any manner, or to any extent not
				authorized by Federal law, any information obtained under this section shall be
				fined not more than $1,000 or imprisoned not more than 1 year, or both, for
				each such unauthorized activity.
									(d)Rule of
				constructionThe limitations and requirements that apply to
				disclosure pursuant to this section shall not be construed to prohibit the
				conveyance or disclosure of data or information otherwise permitted under
				Federal law (without regard to this
				section).
									.
						(2)Conforming
			 amendment to title XXISection 2107(e)(1) (42 U.S.C.
			 1397gg(e)(1)), as amended by section 301(b), is amended by adding at the end
			 the following new subparagraph:
						
							(F)Section 1939
				(relating to authorization to receive data potentially pertinent to eligibility
				determinations).
							.
					(3)Conforming
			 amendment to assure access to national new hires databaseSection
			 453(i)(1) (42 U.S.C. 653(i)(1)) is amended by striking and programs
			 funded under part A and inserting , programs funded under part
			 A, and State plans approved under title XIX or XXI.
					(4)Conforming
			 amendment to provide CHIP programs with access to national income
			 dataSection 6103(l)(7)(D)(ii) of the Internal Revenue Code of
			 1986 is amended by inserting or title XXI after title
			 XIX.
					(5)Conforming
			 amendment to provide access to data about enrollment in insurance for purposes
			 of evaluating applications and for CHIPSection 1902(a)(25)(I)(i)
			 (42 U.S.C. 1396a(a)(25)(I)(i)) is amended—
						(A)by inserting
			 (and, at State option, individuals who are potentially eligible or who
			 apply) after with respect to individuals who are
			 eligible; and
						(B)by inserting
			 under this title (and, at State option, child health assistance under
			 title XXI) after the State plan.
						303.Enhanced
			 administrative funding for translation or interpretation servicesSection 1903(a)(2) (42 U.S.C. 1396b(a)(2))
			 is amended by adding at the end the following new subparagraph:
				
					(E)an
				amount equal to 75 percent of so much of the sums expended during such quarter
				(as found necessary by the Secretary for the proper and efficient
				administration of the State plan) as are attributable to translation or
				interpretation services in connection with the enrollment and use of services
				under this title by individuals for whom English is not their primary language;
				plus
					.
			304.Enhanced
			 assistance with coverage costs for States with increasing or high coverage
			 rates among childrenSection
			 1905 (42 U.S.C. 1396d) is amended—
				(1)in subsection (b),
			 in the first sentence—
					(A)by striking
			 and (4) and inserting (4); and
					(B)by inserting
			 , and (5) the Federal medical assistance percentage with respect to
			 medical assistance provided to individuals who have not attained age 19 for a
			 fiscal year shall be increased, notwithstanding the previous clauses of this
			 sentence, in the case of a State that meets the conditions described in
			 subparagraph (A) of subsection (y)(1) in the preceding fiscal year by the
			 number of percentage points determined under subparagraph (B) of that
			 subsection, in the case of a State that is described in subparagraph (A) of
			 subsection (y)(2) in the preceding fiscal year, by the number of percentage
			 points determined under subparagraph (D) of that subsection, and, in the case
			 of a State described in both such subparagraphs in the preceding fiscal year,
			 by the greater of the number of percentage points determined under paragraph
			 (1)(B) or (2)(D) of subsection (y) before the period; and
					(2)by adding at the
			 end the following new subsection:
					
						(y)Determination of
				increase in FMAP for medical assistance for children for certain
				States
							(1)For states
				significantly increasing enrollment of eligible children
								(A)Significant
				increase in enrollment of eligible children
									(i)In
				generalFor purposes of clause (5) of the first sentence of
				subsection (b), a State described in this paragraph is a State that satisfies
				the reporting requirements described in clause (iii) and has a percentage
				increase in the child caseload in the reference year over the initial reference
				year that exceeds the benchmark rate of growth.
									(ii)DefinitionsFor
				purposes of clause (i):
										(I)Child
				caseloadThe term child caseload means the average
				monthly enrollment of individuals under age 19 in the State plan under this
				title or under a waiver of such title, as determined by the Secretary.
										(II)Initial
				reference yearThe term initial reference year means
				the 12-month period preceding August 1, 2007.
										(III)Reference
				yearThe term reference year means, with respect to
				a fiscal year, the 12-month period preceding August 1 of such fiscal
				year.
										(IV)Benchmark rate
				of growthThe term benchmark rate of growth means,
				with respect to a fiscal year, the product of the projected rate of growth of
				children in Medicaid at time of enactment, multiplied by the number of fiscal
				years that have elapsed since the initial reference year.
										(V)Projected rate
				of growth of children in medicaid at time of enactmentThe term
				projected rate of growth of children in Medicaid at time of
				enactment means the average annual rate of growth for children enrolled
				in all State plans under this title (or under waivers of such title) during the
				period beginning with fiscal year 2007 and ending with fiscal year 2010, as
				projected in March 2007 by the Director of the Congressional Budget
				Office.
										(iii)State
				reporting requirementsThe State shall submit to the Secretary
				such data relating to the average monthly enrollment of individuals who have
				not attained age 19 under this title and title XXI (including under waivers of
				such titles) as the Secretary shall specify for the purpose of increasing under
				clause (5) of subsection (b) the Federal medical assistance percentage for a
				State for a fiscal year in accordance with this subsection.
									(B)Determination
				of increase
									(i)In
				generalSubject to clause (ii), for purposes of clause (5) of the
				first sentence of subsection (b), in the case of a State described in
				subparagraph (A), the number of percentage points determined under this
				subparagraph is equal to the percentage increase in the State child caseload
				determined for purposes of subparagraph (A)(i).
									(ii)Limitation on
				increaseIn no event may the Federal medical assistance
				percentage for a State for a fiscal year exceed 85 percent as a result of an
				increase under this paragraph.
									(C)Secretarial
				responsibilities
									(i)Review and
				verification of child caseload dataThe Secretary shall review
				the child caseload data provided by States for purposes of this paragraph and
				shall conduct data matches on a periodic basis to verify the child caseloads
				determined for States.
									(ii)Notice to
				statesNot later than September 30 of each fiscal year beginning
				with fiscal year 2008, the Secretary shall inform each State on the extent to
				which the child caseload in the most recent reference year exceeds or does not
				exceed the benchmark rate of growth for such fiscal year.
									(2)For States that
				have achieved at least a high participation rate for coverage of uninsured
				low-income children
								(A)In
				generalFor purposes of clause (5) of the first sentence of
				subsection (b), a State described in this paragraph is a State—
									(i)for
				which the percentage of low-income children without private health coverage who
				are uninsured (as determined under subparagraph (D)) is at least 90 percent;
				and
									(ii)that satisfies the
				conditions described in subparagraph (B) (with respect to coverage of children
				under this title and title XXI) and paragraph (1)(A)(iii).
									(B)Conditions
				describedThe conditions described in this subparagraph are the
				following:
									(i)Continuous
				eligibility requirementThe State has elected the option of
				continuous eligibility for a full 12 months for children described in section
				1902(e)(12) under this title, as well as applying such policy under its State
				child health plan under title XXI.
									(ii)No waiting
				list for title XXIThe State does not impose any numerical
				limitation, waiting list, or similar limitation on eligibility for assistance
				under title XXI and has not imposed any such limitation or list within the
				preceding 3 years.
									(iii)No assets
				testThe State does not apply any assets test for eligibility
				under this title or title XXI with respect to children.
									(iv)Annual
				reporting of measures of quality of health care for childrenThe
				State annually reports on the measures required under section 601 of the
				Children’s Health Insurance Program (CHIP)
				Reauthorization Act of 2007 with respect to the quality of health
				care for children under the State plan under this title and the State child
				health plan under title XXI or is otherwise determined by the Secretary to have
				implemented a comprehensive system for gathering information and reporting on
				the quality of health care for children enrolled under such plans.
									(C)Determination of
				increase
									(i)In
				generalSubject to clause (ii), for purposes of clause (5) of the
				first sentence of subsection (b), in the case of a State described in
				subparagraph (A), the number of percentage points determined under this
				subparagraph is equal to the number of percentage points by which the
				percentage described in subparagraph (A)(i) exceeds 90 percent.
									(ii)Limitation on
				increaseIn no event may the Federal medical assistance
				percentage for a State for a fiscal year exceed 85 percent as a result of an
				increase under this paragraph.
									(D)Secretarial
				responsibilities
									(i)Determination
				of State ratesThe rates described in subparagraph (A)(i) shall
				be determined by the Secretary on the basis of the 2 most recent Annual Social
				and Economic Supplements of the Current Population Survey of the Bureau of the
				Census.
									(ii)Notice to statesNot later than September 30 of each fiscal
				year beginning with fiscal year 2008, the Secretary shall inform each State on
				the extent to which the State's participation rate among uninsured low-income
				children exceeds or does not exceed 90 percent.
									(3)Increase in cap
				on payments to territoriesIf
				Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or
				American Samoa qualify for an increase in the Federal medical assistance
				percentage under subsection (b)(5) for a fiscal year, the additional Federal
				financial participation under this title that results from such increase shall
				not be counted towards the limitation on total payments under this title for
				such commonwealth or territory otherwise determined under subsections (f) and
				(g) of section 1108.
							(4)Scope of
				applicationThe increase in the Federal medical assistance
				percentage under subsection (b)(5) shall only apply for purposes of payments
				under section 1903 with respect to medical assistance provided to individuals
				who have not attained age 19 and shall not apply with respect to—
								(A)disproportionate
				share hospital payments described in section 1923;
								(B)payments under
				title IV or XXI; or
								(C)any payments under
				this title that are based on the enhanced FMAP described in section
				2105(b).
								.
				305.Elimination of
			 counting medicaid child presumptive eligibility costs against title XXI
			 allotmentSection 2105(a)(1)
			 (42 U.S.C. 1397ee(a)(1)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking (or, in the case of expenditures
			 described in subparagraph (B), the Federal medical assistance percentage (as
			 defined in the first sentence of section 1905(b))); and
				(2)by striking
			 subparagraph (B) and inserting the following new subparagraph:
					
						(B)[reserved]
						.
				306.State option
			 to require certain individuals to present satisfactory documentary evidence of
			 proof of citizenship or nationality for purposes of eligibility for
			 Medicaid
				(a)In
			 generalSection 1902(a)(46) (42 U.S.C. 1396a(a)(46)) is
			 amended—
					(1)by inserting
			 (A) after (46);
					(2)by adding
			 and after the semicolon; and
					(3)by adding at the
			 end the following new subparagraph:
						
							(B)at the option of the State and subject
				to section 1903(x), require that, with respect to an individual (other than an
				individual described in section 1903(x)(1)) who declares to be a citizen or
				national of the United States for purposes of establishing initial eligibility
				for medical assistance under this title (or, at State option, for purposes of
				renewing or redetermining such eligibility to the extent that such satisfactory
				documentary evidence of citizenship or nationality has not yet been presented),
				there is presented satisfactory documentary evidence of citizenship or
				nationality of the individual (using criteria determined by the State, which
				shall be no more restrictive than the criteria used by the Social Security
				Administration to determine citizenship, and which shall accept as such
				evidence a document issued by a federally recognized Indian tribe evidencing
				membership or enrollment in, or affiliation with, such tribe (such as a tribal
				enrollment card or certificate of degree of Indian blood, and, with respect to
				those federally recognized Indian tribes located within States having an
				international border whose membership includes individuals who are not citizens
				of the United States, such other forms of documentation (including tribal
				documentation, if appropriate) that the Secretary, after consulting with such
				tribes, determines to be satisfactory documentary evidence of citizenship or
				nationality for purposes of satisfying the requirement of this
				subparagraph));
							.
					(b)Limitation on
			 waiver authorityNotwithstanding any provision of section 1115 of
			 the Social Security Act (42 U.S.C. 1315), or any other provision of law, the
			 Secretary may not waive the requirements of section 1902(a)(46)(B) of such Act
			 (42 U.S.C. 1396a(a)(46)(B)) with respect to a State.
				(c)Conforming
			 amendmentsSection 1903 (42 U.S.C. 1396b) is amended—
					(1)in subsection
			 (i)—
						(A)in paragraph
			 (20), by adding or after the semicolon;
						(B)in paragraph
			 (21), by striking ; or and inserting a period; and
						(C)by striking
			 paragraph (22); and
						(2)in subsection (x)
			 (as amended by section 405(c)(1)(A) of division B of the Tax Relief and Health
			 Care Act of 2006 (Public Law 109–432))—
						(A)by striking
			 paragraphs (1) and (3);
						(B)by redesignating
			 paragraph (2) as paragraph (1);
						(C)in paragraph (1),
			 as so redesignated, by striking paragraph (1) and inserting
			 section 1902(a)(46)(B); and
						(D)by adding at the
			 end the following new paragraph:
							
								(2)In the case of an individual
				declaring to be a citizen or national of the United States with respect to whom
				a State requires the presentation of satisfactory documentary evidence of
				citizenship or nationality under section 1902(a)(46)(B), the individual shall
				be provided at least the reasonable opportunity to present satisfactory
				documentary evidence of citizenship or nationality under this subsection as is
				provided under clauses (i) and (ii) of section 1137(d)(4)(A) to an individual
				for the submittal to the State of evidence indicating a satisfactory
				immigration
				status.
								.
						(d)Clarification
			 of rules for children born in the United States to mothers eligible for
			 MedicaidSection 1903(x) (42
			 U.S.C. 1396b(x)), as amended by subsection (c)(2), is amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (C), by striking or at the end;
						(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
						(C)by inserting
			 after subparagraph (C) the following new subparagraph:
							
								(D)pursuant to the application of section
				1902(e)(4) (and, in the case of an individual who is eligible for medical
				assistance on such basis, the individual shall be deemed to have provided
				satisfactory documentary evidence of citizenship or nationality and shall not
				be required to provide further documentary evidence on any date that occurs
				during or after the period in which the individual is eligible for medical
				assistance on such basis); or
								;
				and
						(2)by adding at the end the following new
			 paragraph:
						
							(3)Nothing in subparagraph (A) or (B) of
				section 1902(a)(46), the preceding paragraphs of this subsection, or the
				Deficit Reduction Act of 2005, including section 6036 of such Act, shall be
				construed as changing the requirement of section 1902(e)(4) that a child born
				in the United States to an alien mother for whom medical assistance for the
				delivery of such child is available as treatment of an emergency medical
				condition pursuant to subsection (v) shall be deemed eligible for medical
				assistance during the first year of such child’s
				life.
							.
					(e)Effective
			 date
					(1)Retroactive
			 applicationThe amendments made by this section shall take effect
			 as if included in the enactment of the Deficit Reduction Act of 2005 (Public
			 Law 109–171; 120 Stat. 4).
					(2)Restoration of
			 eligibilityIn the case of an individual who, during the period
			 that began on July 1, 2006, and ends on the date of enactment of this Act, was
			 determined to be ineligible for medical assistance under a State Medicaid
			 program solely as a result of the application of subsections (i)(22) and (x) of
			 section 1903 of the Social Security Act (as in effect during such period), but
			 who would have been determined eligible for such assistance if such
			 subsections, as amended by this section, had applied to the individual, a State
			 may deem the individual to be eligible for such assistance as of the date that
			 the individual was determined to be ineligible for such medical assistance on
			 such basis.
					IVStart Healthy,
			 Stay Healthy
			401.State option to
			 expand or add coverage of certain pregnant women under medicaid and
			 CHIP
				(a)Medicaid
					(1)Authority to
			 expand coverageSection
			 1902(l)(2)(A)(i) (42 U.S.C. 1396a(l)(2)(A)(i)) is amended by inserting
			 (or such higher percentage as the State may elect for purposes of
			 expenditures for medical assistance for pregnant women described in section
			 1905(u)(4)(A)) after 185 percent.
					(2)Enhanced
			 matching funds available if certain conditions metSection
			 1905 (42 U.S.C. 1396d) is amended—
						(A)in the fourth sentence of subsection (b),
			 by striking or subsection (u)(3) and inserting , (u)(3),
			 or (u)(4); and
						(B)in subsection (u)—
							(i)by redesignating paragraph (4) as paragraph
			 (5); and
							(ii)by inserting after paragraph (3) the
			 following new paragraph:
								
									(4)For purposes of the fourth sentence of
				subsection (b) and section 2105(a), the expenditures described in this
				paragraph are the following:
										(A)Certain pregnant womenIf the conditions described in subparagraph
				(B) are met, expenditures for medical assistance for pregnant women described
				in subsection (n) or in section 1902(l)(1)(A) in a family the income of which
				exceeds 185 percent of the poverty line, but does not exceed the income
				eligibility level established under title XXI for a targeted low-income
				child.
										(B)ConditionsThe conditions described in this
				subparagraph are the following:
											(i)The State plans under this title and title
				XXI do not provide coverage for pregnant women described in subparagraph (A)
				with higher family income without covering such pregnant women with a lower
				family income.
											(ii)The State does not apply an effective
				income level for pregnant women that is lower than the effective income level
				(expressed as a percent of the poverty line and considering applicable income
				disregards) specified under the State plan under subsection (a)(10)(A)(i)(III)
				or (l)(2)(A) of section 1902, on the date of enactment of this paragraph to be
				eligible for medical assistance as a pregnant woman.
											(C)Definition of poverty
				lineIn this subsection, the
				term poverty line has the meaning given such term in section
				2110(c)(5).
										.
							(3)Payment from
			 title XXI allotment for medicaid expansion costsSection 2105(a)(1) (42 U.S.C.
			 1397ee(a)(1)), as amended by section 305, is amended by striking subparagraph
			 (B) and inserting the following new subparagraph:
						
							(B)for the portion of the payments made for
				expenditures described in section 1905(u)(4)(A) that represents the additional
				amount paid for such expenditures as a result of the enhanced FMAP being
				substituted for the Federal medical assistance percentage of such
				expenditures;
							.
					(b)CHIP
					(1)CoverageTitle XXI (42 U.S.C. 1397aa et seq.) is
			 amended by adding at the end the following new section:
						
							2111.Optional coverage
				of targeted low-income pregnant women
								(a)Optional
				coverageNotwithstanding any
				other provision of this title, a State may provide for coverage, through an
				amendment to its State child health plan under section 2102, of
				pregnancy-related assistance for targeted low-income pregnant women in
				accordance with this section, but only if—
									(1)the State has established an income
				eligibility level for pregnant women under subsection (a)(10)(A)(i)(III) or
				(l)(2)(A) of section 1902 that is at least 185 percent of the income official
				poverty line; and
									(2)the State meets the conditions described in
				section 1905(u)(4)(B).
									(b)DefinitionsFor purposes of this title:
									(1)Pregnancy-related
				assistanceThe term
				pregnancy-related assistance has the meaning given the term
				child health assistance in section 2110(a) as if any reference to
				targeted low-income children were a reference to targeted low-income pregnant
				women.
									(2)Targeted
				low-income pregnant womanThe
				term targeted low-income pregnant woman means a woman—
										(A)during pregnancy and through the end of the
				month in which the 60-day period (beginning on the last day of her pregnancy)
				ends;
										(B)whose family income exceeds the effective
				income level (expressed as a percent of the poverty line and considering
				applicable income disregards) specified under subsection (a)(10)(A)(i)(III) or
				(l)(2)(A) of section 1902, on January 1, 2008, to be eligible for medical
				assistance as a pregnant woman under title XIX but does not exceed the income
				eligibility level established under the State child health plan under this
				title for a targeted low-income child; and
										(C)who satisfies the requirements of
				paragraphs (1)(A), (1)(C), (2), and (3) of section 2110(b) in the same manner
				as a child applying for child health assistance would have to satisfy such
				requirements.
										(c)References to
				terms and special rulesIn
				the case of, and with respect to, a State providing for coverage of
				pregnancy-related assistance to targeted low-income pregnant women under
				subsection (a), the following special rules apply:
									(1)Any reference in this title (other than in
				subsection (b)) to a targeted low-income child is deemed to include a reference
				to a targeted low-income pregnant woman.
									(2)Any such reference to child health
				assistance with respect to such women is deemed a reference to
				pregnancy-related assistance.
									(3)Any such reference to a child is deemed a
				reference to a woman during pregnancy and the period described in subsection
				(b)(2)(A).
									(4)In applying section 2102(b)(3)(B), any
				reference to children found through screening to be eligible for medical
				assistance under the State Medicaid plan under title XIX is deemed a reference
				to pregnant women.
									(5)There shall be no exclusion of benefits for
				services described in subsection (b)(1) based on any preexisting condition and
				no waiting period (including any waiting period imposed to carry out section
				2102(b)(3)(C)) shall apply.
									(6)In applying section 2103(e)(3)(B) in the
				case of a pregnant woman provided coverage under this section, the limitation
				on total annual aggregate cost sharing shall be applied to such pregnant
				woman.
									(7)The reference in section 2107(e)(1)(F) to
				section 1920A (relating to presumptive eligibility for children) is deemed a
				reference to section 1920 (relating to presumptive eligibility for pregnant
				women).
									(d)Automatic
				enrollment for children born to women receiving Pregnancy-Related
				assistanceIf a child is born
				to a targeted low-income pregnant woman who was receiving pregnancy-related
				assistance under this section on the date of the child’s birth, the child shall
				be deemed to have applied for child health assistance under the State child
				health plan and to have been found eligible for such assistance under such plan
				or to have applied for medical assistance under title XIX and to have been
				found eligible for such assistance under such title, as appropriate, on the
				date of such birth and to remain eligible for such assistance until the child
				attains 1 year of age. During the period in which a child is deemed under the
				preceding sentence to be eligible for child health or medical assistance, the
				child health or medical assistance eligibility identification number of the
				mother shall also serve as the identification number of the child, and all
				claims shall be submitted and paid under such number (unless the State issues a
				separate identification number for the child before such period
				expires).
								.
					(2)Additional
			 conforming amendments
						(A)No cost sharing
			 for pregnancy-related benefitsSection 2103(e)(2) (42 U.S.C. 1397cc(e)(2))
			 is amended—
							(i)in the heading, by inserting
			 or pregnancy-related
			 services after preventive services;
			 and
							(ii)by inserting before the period at the end
			 the following: or for pregnancy-related services.
							(B)No waiting
			 periodSection 2102(b)(1)(B)
			 (42 U.S.C. 1397bb(b)(1)(B)) is amended—
							(i)in clause (i), by striking ,
			 and at the end and inserting a semicolon;
							(ii)in clause (ii), by striking the period at
			 the end and inserting ; and; and
							(iii)by adding at the end the following new
			 clause:
								
									(iii)may not apply a waiting period (including a
				waiting period to carry out paragraph (3)(C)) in the case of a targeted
				low-income pregnant
				woman.
									.
							(c)Other
			 amendments to medicaid
					(1)Eligibility of
			 a newbornSection 1902(e)(4)
			 (42 U.S.C. 1396a(e)(4)) is amended in the first sentence by striking so
			 long as the child is a member of the woman’s household and the woman remains
			 (or would remain if pregnant) eligible for such assistance.
					(2)Application of
			 qualified entities to presumptive eligibility for pregnant women under
			 medicaidSection 1920(b) (42
			 U.S.C. 1396r–1(b)) is amended by adding after paragraph (2) the following new
			 flush sentence:
						
							The term
				qualified provider includes a qualified entity as defined in
				section
				1920A(b)(3)..
					402.Coordination
			 with the maternal and child health program
				(a)In
			 generalSection 2102(b)(3)
			 (42 U.S.C.
			 1397bb(b)(3)) is amended—
					(1)in subparagraph
			 (D), by striking and at the end;
					(2)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(F)that operations
				and activities under this title are developed and implemented in consultation
				and coordination with the program operated by the State under title V in areas
				including outreach and enrollment, benefits and services, service delivery
				standards, public health and social service agency relationships, and quality
				assurance and data
				reporting.
							.
					(b)Conforming
			 medicaid amendmentSection 1902(a)(11) (42 U.S.C.
			 1396a(a)(11)) is amended—
					(1)by striking
			 and before (C); and
					(2)by inserting
			 before the semicolon at the end the following: , and (D) provide that
			 operations and activities under this title are developed and implemented in
			 consultation and coordination with the program operated by the State under
			 title V in areas including outreach and enrollment, benefits and services,
			 service delivery standards, public health and social service agency
			 relationships, and quality assurance and data reporting.
					403.Optional
			 coverage of legal immigrants under Medicaid and CHIP
				(a)Medicaid
			 programSection 1903(v) (42 U.S.C. 1396b(v)) is amended—
					(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (4); and
					(2)by
			 adding at the end the following new paragraph:
						
							(4)(A)A State may elect (in a
				plan amendment under this title) to provide medical assistance under this
				title, notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996, for aliens who
				are lawfully residing in the United States (including battered aliens described
				in section 431(c) of such Act) and who are otherwise eligible for such
				assistance, within either or both of the following eligibility
				categories:
									(i)Pregnant womenWomen
				during pregnancy (and during the 60-day period beginning on the last day of the
				pregnancy).
									(ii)ChildrenIndividuals under 21 years of age,
				including optional targeted low-income children described in section
				1905(u)(2)(B).
									(B)In the case of a State that has
				elected to provide medical assistance to a category of aliens under
				subparagraph (A), no debt shall accrue under an affidavit of support against
				any sponsor of such an alien on the basis of provision of assistance to such
				category and the cost of such assistance shall not be considered as an
				unreimbursed
				cost.
								.
					(b)CHIPSection
			 2107(e)(1) (42 U.S.C. 1397gg(e)(1)), as amended by sections 301(b) and
			 302(b)(2), is amended by redesignating subparagraphs (D), (E), and (F) as
			 subparagraphs (E), (F), and (G), respectively, and by inserting after
			 subparagraph (B) the following new subparagraph:
					
						(C)Section 1903(v)(4)
				(relating to optional coverage of categories of lawfully residing immigrant
				children), but only if the State has elected to apply such section to the
				category of children under title
				XIX.
						.
				404.Improving
			 benchmark coverage options
				(a)Limitation on
			 use of secretary-approved coverageSection 2103(a)(4) (42 U.S.C. 1397cc(a)(4))
			 is amended by striking the period at the end and inserting , but only if
			 such determination was made before March 1, 2007..
				(b)State employee
			 coverage benchmarkSection 2103(b)(2) (42 U.S.C. 1397(b)(2)) is
			 amended—
					(1)by striking
			 A health benefits coverage plan and inserting The health
			 benefits coverage plan; and
					(2)by inserting
			 and that has the largest enrollment among such employees with dependent
			 coverage in either of the previous 2 plan years before the
			 period.
					405.Requiring
			 coverage of dental and mental health services
				(a)Required
			 coverage of dental and mental health servicesSection 2103 (42
			 U.S.C. 1397cc(c)) is amended—
					(1)in subsection
			 (a), in the matter preceding paragraph (1), by striking subsection
			 (c)(5) and inserting paragraphs (5) and (6) of subsection
			 (c); and
					(2)in subsection
			 (c)—
						(A)by redesignating
			 paragraph (5) as paragraph (6); and
						(B)by inserting
			 after paragraph (4), the following new paragraph:
							
								(5)Other required servicesThe child health assistance provided to a
				targeted low-income child shall include coverage of the following:
									(A)Dental
				servicesDental services described in section 1905(r)(3) and
				provided in accordance with section 1902(a)(43).
									(B)Mental health servicesMental health
				services.
									.
						(b)State child
			 health plan requirementSection 2102(a)(7)(B) (42 U.S.C.
			 1397bb(c)(2)) is amended by inserting and services described in section
			 2103(c)(5) after emergency services
				(c)Conforming
			 amendmentsSection 2103(c)(2) (42 U.S.C. 1397cc(c)(2)) is
			 amended—
					(1)by striking
			 subparagraph (B); and
					(2)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
					406.Clarification of
			 requirement to provide EPSDT services for all children in benchmark benefit
			 packages under Medicaid
				(a)In
			 generalSection 1937(a)(1),
			 as inserted by section 6044(a) of the Deficit Reduction Act of 2005, is
			 amended—
					(1)in subparagraph
			 (A)—
						(A)in the matter before clause (i), by
			 striking Notwithstanding any other provision of this title and
			 inserting Subject to subparagraph (E); and
						(B)by striking
			 enrollment in coverage that provides and all that follows and
			 inserting benchmark coverage described in subsection (b)(1) or benchmark
			 equivalent coverage described in subsection (b)(2).;
						(2)by striking
			 subparagraph (C) and inserting the following new subparagraph:
						
							(C)State option to
				provide additional benefitsA State, at its option, may provide
				such additional benefits to benchmark coverage described in subsection (b)(1)
				or benchmark equivalent coverage described in subsection (b)(2) as the State
				may specify.
							;
				and
					(3)by adding at the
			 end the following new subparagraph:
						
							(E)Requiring
				coverage of EPSDT servicesNothing in this paragraph shall be
				construed as affecting a child’s entitlement to care and services described in
				subsections (a)(4)(B) and (r) of section 1905 and provided in accordance with
				section 1903(a)(43) whether provided through benchmark coverage, benchmark
				equivalent coverage, or
				otherwise.
							.
					(b)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the amendment made by section 6044(a) of the Deficit Reduction
			 Act of 2005.
				407.Childhood
			 obesity demonstration project
				(a)Authority To
			 conduct demonstrationThe Secretary, in consultation with the
			 Administrator of the Centers for Medicare & Medicaid Services, shall
			 conduct a demonstration project to develop a comprehensive and systematic model
			 for reducing childhood obesity by awarding grants to eligible entities to carry
			 out such project. Such model shall—
					(1)identify, through
			 self-assessment, behavioral risk factors for obesity among children;
					(2)identify, through
			 self-assessment, needed clinical preventive and screening benefits among those
			 children identified as target individuals on the basis of such risk
			 factors;
					(3)provide ongoing
			 support to such target individuals and their families to reduce risk factors
			 and promote the appropriate use of preventive and screening benefits;
			 and
					(4)be designed to
			 improve health outcomes, satisfaction, quality of life, and appropriate use of
			 items and services for which medical assistance is available under title XIX of
			 the Social Security Act or child health assistance is available under title XXI
			 of such Act among such target individuals.
					(b)Eligibility
			 entitiesFor purposes of this section, an eligible entity is any
			 of the following:
					(1)A city, county,
			 or Indian tribe.
					(2)A local or tribal
			 educational agency.
					(3)An accredited
			 university, college, or community college.
					(4)A
			 federally-qualified health center.
					(5)A local health
			 department.
					(6)A health care
			 provider.
					(7)A community-based
			 organization.
					(8)Any other entity
			 determined appropriate by the Secretary, including a consortia or partnership
			 of entities described in any of paragraphs (1) through (7).
					(c)Use of
			 fundsAn eligible entity awarded a grant under this section shall
			 use the funds made available under the grant to—
					(1)carry out
			 community-based activities related to reducing childhood obesity, including
			 by—
						(A)forming
			 partnerships with entities, including schools and other facilities providing
			 recreational services, to establish programs for after school and weekend
			 community activities that are designed to reduce childhood obesity;
						(B)forming
			 partnerships with daycare facilities to establish programs that promote healthy
			 eating behaviors and physical activity; and
						(C)developing and
			 evaluating community educational activities targeting good nutrition and
			 promoting healthy eating behaviors;
						(2)carry out
			 age-appropriate school-based activities that are designed to reduce childhood
			 obesity, including by—
						(A)developing and
			 testing educational curricula and intervention programs designed to promote
			 healthy eating behaviors and habits in youth, which may include—
							(i)after hours
			 physical activity programs; and
							(ii)science-based
			 interventions with multiple components to prevent eating disorders including
			 nutritional content, understanding and responding to hunger and satiety,
			 positive body image development, positive self-esteem development, and learning
			 life skills (such as stress management, communication skills, problem-solving
			 and decisionmaking skills), as well as consideration of cultural and
			 developmental issues, and the role of family, school, and community;
							(B)providing
			 education and training to educational professionals regarding how to promote a
			 healthy lifestyle and a healthy school environment for children;
						(C)planning and
			 implementing a healthy lifestyle curriculum or program with an emphasis on
			 healthy eating behaviors and physical activity; and
						(D)planning and
			 implementing healthy lifestyle classes or programs for parents or guardians,
			 with an emphasis on healthy eating behaviors and physical activity for
			 children;
						(3)carry out
			 activities through the local health care delivery systems including by—
						(A)promoting healthy
			 eating behaviors and physical activity services to treat or prevent eating
			 disorders, being overweight, and obesity;
						(B)providing patient
			 education and counseling to increase physical activity and promote healthy
			 eating behaviors;
						(C)training health
			 professionals on how to identify and treat obese and overweight individuals
			 which may include nutrition and physical activity counseling; and
						(D)providing
			 community education by a health professional on good nutrition and physical
			 activity to develop a better understanding of the relationship between diet,
			 physical activity, and eating disorders, obesity, or being overweight;
			 and
						(4)provide, through
			 qualified health professionals, training and supervision for community health
			 workers to—
						(A)educate families
			 regarding the relationship between nutrition, eating habits, physical activity,
			 and obesity;
						(B)educate families
			 about effective strategies to improve nutrition, establish healthy eating
			 patterns, and establish appropriate levels of physical activity; and
						(C)educate and guide
			 parents regarding the ability to model and communicate positive health
			 behaviors.
						(d)PriorityIn
			 awarding grants under subsection (a), the Secretary shall give priority to
			 awarding grants to eligible entities—
					(1)that demonstrate
			 that they have previously applied successfully for funds to carry out
			 activities that seek to promote individual and community health and to prevent
			 the incidence of chronic disease and that can cite published and peer-reviewed
			 research demonstrating that the activities that the entities propose to carry
			 out with funds made available under the grant are effective;
					(2)that will carry
			 out programs or activities that seek to accomplish a goal or goals set by the
			 State in the Healthy People 2010 plan of the State;
					(3)that provide
			 non-Federal contributions, either in cash or inkind, to the costs of funding
			 activities under the grants;
					(4)that develop
			 comprehensive plans that include a strategy for extending program activities
			 developed under grants in the years following the fiscal years for which they
			 receive grants under this section;
					(5)located in
			 communities that are medically underserved, as determined by the
			 Secretary;
					(6)located in areas
			 in which the average poverty rate is at least 150 percent or higher of the
			 average poverty rate in the State involved, as determined by the Secretary;
			 and
					(7)that submit plans
			 that exhibit multisectoral, cooperative conduct that includes the involvement
			 of a broad range of stakeholders, including—
						(A)community-based
			 organizations;
						(B)local
			 governments;
						(C)local educational
			 agencies;
						(D)the private
			 sector;
						(E)State or local
			 departments of health;
						(F)accredited
			 colleges, universities, and community colleges;
						(G)health care
			 providers;
						(H)State and local
			 departments of transportation and city planning; and
						(I)other entities
			 determined appropriate by the Secretary.
						(e)Program
			 design
					(1)Initial
			 designNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall design the demonstration project. The demonstration
			 should draw upon promising, innovative models and incentives to reduce
			 behavioral risk factors. The Administrator of the Centers for Medicare &
			 Medicaid Services shall consult with the Director of the Centers for Disease
			 Control and Prevention, the Director of the Office of Minority Health, the
			 heads of other agencies in the Department of Health and Human Services, and
			 such professional organizations, as the Secretary determines to be appropriate,
			 on the design, conduct, and evaluation of the demonstration.
					(2)Number and
			 project areasNot later than 2 years after the date of enactment
			 of this Act, the Secretary shall award 1 grant that is specifically designed to
			 determine whether programs similar to programs to be conducted by other
			 grantees under this section should be implemented with respect to the general
			 population of children who are eligible for child health assistance under State
			 child health plans under title XXI of the Social Security Act in order to
			 reduce the incidence of childhood obesity among such population.
					(f)Report to
			 congressNot later than 3 years after the date the Secretary
			 implements the demonstration project under this section, the Secretary shall
			 submit to Congress a report that describes the project, evaluates the
			 effectiveness and cost effectiveness of the project, evaluates the beneficiary
			 satisfaction under the project, and includes any such other information as the
			 Secretary determines to be appropriate.
				(g)DefinitionsIn
			 this section:
					(1)Federally-qualified
			 health centerThe term Federally-qualified health
			 center has the meaning given that term in section 1905(l)(2)(B) of the
			 Social Security Act (42 U.S.C. 1396d(l)(2)(B)).
					(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 that term in section 4 of the Indian Health Care Improvement Act (25 U.S.C.
			 1603).
					(3)Self-assessmentThe
			 term self-assessment means a form that—
						(A)includes
			 questions regarding—
							(i)behavioral risk
			 factors;
							(ii)needed
			 preventive and screening services; and
							(iii)target
			 individuals' preferences for receiving follow-up information;
							(B)is assessed using
			 such computer generated assessment programs; and
						(C)allows for the
			 provision of such ongoing support to the individual as the Secretary determines
			 appropriate.
						(4)Ongoing
			 supportThe term ongoing support means—
						(A)to provide any
			 target individual with information, feedback, health coaching, and
			 recommendations regarding—
							(i)the
			 results of a self-assessment given to the individual;
							(ii)behavior
			 modification based on the self-assessment; and
							(iii)any need for
			 clinical preventive and screening services or treatment including medical
			 nutrition therapy;
							(B)to provide any
			 target individual with referrals to community resources and programs available
			 to assist the target individual in reducing health risks; and
						(C)to provide the
			 information described in subparagraph (A) to a health care provider, if
			 designated by the target individual to receive such information.
						(h)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $25,000,000 for each of fiscal years 2008 through
			 2012.
				VImproving Access
			 to Health Care for Children
			501.Promoting
			 Children's Access to Covered Health Services
				(a)Medicaid and
			 CHIP Payment and Access CommissionTitle XIX (42 U.S.C. 1396 et seq.) is
			 amended by inserting before section 1901 the following new section:
					
						1900.Medicaid and CHIP Payment and Access
		  Commission(a)EstablishmentThere
				is hereby established the Medicaid and CHIP Payment and Access Commission (in
				this section referred to as MACPAC).
							(b)Duties
								(1)Review of
				access policies and annual reportsMACPAC shall—
									(A)review policies
				of the Medicaid program established under this title (in this section referred
				to as Medicaid) and the State Children's Health Insurance
				Program established under title XXI (in this section referred to as
				CHIP) affecting children's access to covered items and services,
				including topics described in paragraph (2);
									(B)make
				recommendations to Congress concerning such access policies;
									(C)by not later than
				March 1 of each year (beginning with 2009), submit a report to Congress
				containing the results of such reviews and MACPAC's recommendations concerning
				such policies; and
									(D)by not later than
				June 1 of each year (beginning with 2009), submit a report to Congress
				containing an examination of issues affecting Medicaid and CHIP, including the
				implications of changes in health care delivery in the United States and in the
				market for health care services on such programs.
									(2)Specific topics
				to be reviewedSpecifically, MACPAC shall review and assess the
				following:
									(A)Medicaid and
				CHIP payment policiesPayment policies under Medicaid and CHIP,
				including—
										(i)the factors
				affecting expenditures for items and services in different sectors, including
				the process for updating hospital, skilled nursing facility, physician,
				Federally-qualified health center, rural health center, and other fees;
										(ii)payment
				methodologies; and
										(iii)the
				relationship of such factors and methodologies to access and quality of care
				for Medicaid and CHIP beneficiaries.
										(B)Interaction of
				medicaid and chip payment policies with health care delivery
				generallyThe effect of Medicaid and CHIP payment policies on
				access to items and services for children and other Medicaid and CHIP
				populations other than under this title or title XXI and the implications of
				changes in health care delivery in the United States and in the general market
				for health care items and services on Medicaid and CHIP.
									(C)Other access
				policiesThe effect of other Medicaid and CHIP policies on access
				to covered items and services, including policies relating to transportation
				and language barriers.
									(3)Creation of
				early-warning systemMACPAC shall create an early-warning system
				to identify provider shortage areas or any other problems that threaten access
				to care or the health care status of Medicaid and CHIP beneficiaries.
								(4)Comments on
				certain secretarial reportsIf the Secretary submits to Congress
				(or a committee of Congress) a report that is required by law and that relates
				to access policies, including with respect to payment policies, under Medicaid
				or CHIP, the Secretary shall transmit a copy of the report to MACPAC. MACPAC
				shall review the report and, not later than 6 months after the date of
				submittal of the Secretary's report to Congress, shall submit to the
				appropriate committees of Congress written comments on such report. Such
				comments may include such recommendations as MACPAC deems appropriate.
								(5)Agenda and
				additional reviewsMACPAC shall consult periodically with the
				chairmen and ranking minority members of the appropriate committees of Congress
				regarding MACPAC's agenda and progress towards achieving the agenda. MACPAC may
				conduct additional reviews, and submit additional reports to the appropriate
				committees of Congress, from time to time on such topics relating to the
				program under this title or title XXI as may be requested by such chairmen and
				members and as MACPAC deems appropriate.
								(6)Availability of
				reportsMACPAC shall transmit to the Secretary a copy of each
				report submitted under this subsection and shall make such reports available to
				the public.
								(7)Appropriate
				committee of congressFor purposes of this section, the term
				appropriate committees of Congress means the Committee on Energy
				and Commerce of the House of Representatives and the Committee on Finance of
				the Senate.
								(8)Voting and
				reporting requirementsWith respect to each recommendation
				contained in a report submitted under paragraph (1), each member of MACPAC
				shall vote on the recommendation, and MACPAC shall include, by member, the
				results of that vote in the report containing the recommendation.
								(9)Examination of
				budget consequencesBefore making any recommendations, MACPAC
				shall examine the budget consequences of such recommendations, directly or
				through consultation with appropriate expert entities.
								(c)Membership
								(1)Number and
				appointmentMACPAC shall be composed of 17 members appointed by
				the Comptroller General of the United States.
								(2)Qualifications
									(A)In
				generalThe membership of MACPAC shall include individuals who
				have had direct experience as enrollees or parents of enrollees in Medicaid or
				CHIP and individuals with national recognition for their expertise in Federal
				safety net health programs, health finance and economics, actuarial science,
				health facility management, health plans and integrated delivery systems,
				reimbursement of health facilities, health information technology, pediatric
				physicians, dentists, and other providers of health services, and other related
				fields, who provide a mix of different professionals, broad geographic
				representation, and a balance between urban and rural representatives.
									(B)InclusionThe
				membership of MACPAC shall include (but not be limited to) physicians and other
				health professionals, employers, third-party payers, and individuals with
				expertise in the delivery of health services. Such membership shall also
				include consumers representing children, pregnant women, the elderly, and
				individuals with disabilities, current or former representatives of State
				agencies responsible for administering Medicaid, and current or former
				representatives of State agencies responsible for administering CHIP.
									(C)Majority
				nonprovidersIndividuals who are directly involved in the
				provision, or management of the delivery, of items and services covered under
				Medicaid or CHIP shall not constitute a majority of the membership of
				MACPAC.
									(D)Ethical
				disclosureThe Comptroller General of the United States shall
				establish a system for public disclosure by members of MACPAC of financial and
				other potential conflicts of interest relating to such members. Members of
				MACPAC shall be treated as employees of Congress for purposes of applying title
				I of the Ethics in Government Act of 1978 (Public Law 95–521).
									(3)Terms
									(A)In
				generalThe terms of members of MACPAC shall be for 3 years
				except that the Comptroller General of the United States shall designate
				staggered terms for the members first appointed.
									(B)VacanciesAny
				member appointed to fill a vacancy occurring before the expiration of the term
				for which the member's predecessor was appointed shall be appointed only for
				the remainder of that term. A member may serve after the expiration of that
				member's term until a successor has taken office. A vacancy in MACPAC shall be
				filled in the manner in which the original appointment was made.
									(4)CompensationWhile
				serving on the business of MACPAC (including travel time), a member of MACPAC
				shall be entitled to compensation at the per diem equivalent of the rate
				provided for level IV of the Executive Schedule under section 5315 of title 5,
				United States Code; and while so serving away from home and the member's
				regular place of business, a member may be allowed travel expenses, as
				authorized by the Chairman of MACPAC. Physicians serving as personnel of MACPAC
				may be provided a physician comparability allowance by MACPAC in the same
				manner as Government physicians may be provided such an allowance by an agency
				under section 5948 of title 5, United States Code, and for such purpose
				subsection (i) of such section shall apply to MACPAC in the same manner as it
				applies to the Tennessee Valley Authority. For purposes of pay (other than pay
				of members of MACPAC) and employment benefits, rights, and privileges, all
				personnel of MACPAC shall be treated as if they were employees of the United
				States Senate.
								(5)Chairman; vice
				chairmanThe Comptroller General of the United States shall
				designate a member of MACPAC, at the time of appointment of the member as
				Chairman and a member as Vice Chairman for that term of appointment, except
				that in the case of vacancy of the Chairmanship or Vice Chairmanship, the
				Comptroller General of the United States may designate another member for the
				remainder of that member's term.
								(6)MeetingsMACPAC
				shall meet at the call of the Chairman.
								(d)Director and
				staff; experts and consultantsSubject to such review as the
				Comptroller General of the United States deems necessary to assure the
				efficient administration of MACPAC, MACPAC may—
								(1)employ and fix
				the compensation of an Executive Director (subject to the approval of the
				Comptroller General of the United States) and such other personnel as may be
				necessary to carry out its duties (without regard to the provisions of title 5,
				United States Code, governing appointments in the competitive service);
								(2)seek such
				assistance and support as may be required in the performance of its duties from
				appropriate Federal departments and agencies;
								(3)enter into
				contracts or make other arrangements, as may be necessary for the conduct of
				the work of MACPAC (without regard to section 3709 of the Revised Statutes (41
				U.S.C. 5));
								(4)make advance,
				progress, and other payments which relate to the work of MACPAC;
								(5)provide
				transportation and subsistence for persons serving without compensation;
				and
								(6)prescribe such
				rules and regulations as it deems necessary with respect to the internal
				organization and operation of MACPAC.
								(e)Powers
								(1)Obtaining
				official dataMACPAC may secure directly from any department or
				agency of the United States information necessary to enable it to carry out
				this section. Upon request of the Chairman, the head of that department or
				agency shall furnish that information to MACPAC on an agreed upon
				schedule.
								(2)Data
				collectionIn order to carry out its functions, MACPAC
				shall—
									(A)utilize existing
				information, both published and unpublished, where possible, collected and
				assessed either by its own staff or under other arrangements made in accordance
				with this section;
									(B)carry out, or
				award grants or contracts for, original research and experimentation, where
				existing information is inadequate; and
									(C)adopt procedures
				allowing any interested party to submit information for MACPAC's use in making
				reports and recommendations.
									(3)Access of gao
				to informationThe Comptroller General of the United States shall
				have unrestricted access to all deliberations, records, and nonproprietary data
				of MACPAC, immediately upon request.
								(4)Periodic
				auditMACPAC shall be subject to periodic audit by the
				Comptroller General of the United States.
								(f)Authorization
				of appropriations
								(1)Request for
				appropriationsMACPAC shall submit requests for appropriations in
				the same manner as the Comptroller General of the United States submits
				requests for appropriations, but amounts appropriated for MACPAC shall be
				separate from amounts appropriated for the Comptroller General of the United
				States.
								(2)AuthorizationThere
				are authorized to be appropriated such sums as may be necessary to carry out
				the provisions of this
				section.
								.
				(b)Deadline for
			 initial appointmentsNot later than January 1, 2008, the
			 Comptroller General of the United States shall appoint the initial members of
			 the Medicaid and CHIP Payment and Access Commission established under section
			 1900 of the Social Security Act (as added by subsection (a)).
				502.Institute of
			 Medicine study and report on children's access to health care
				(a)Study
					(1)In
			 generalThe Secretary shall enter into a contract with the
			 Institute of Medicine of the National Academy of Sciences (in this section
			 referred to as the Institute), to update the data and analyses
			 of the June 1998 report of the Institute entitled, America's Children:
			 Health Insurance and Access to Care. Specifically, the Institute
			 shall—
						(A)examine the
			 extent of health insurance coverage for children in the United States;
			 and
						(B)analyze the
			 extent to which there is evidence of the relationship between health insurance
			 coverage and children's access to health care.
						(2)RequirementIn
			 carrying out the study required under paragraph (1), the Institute shall focus
			 on a broad range of providers that offer health care services to children,
			 including (but not limited to) providers of oral health care services and
			 mental health care services.
					(3)SupportThe
			 Secretary shall provide to the Institute any relevant data available to the
			 Secretary during the period in which the study required under paragraph (1) is
			 conducted.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary and
			 the Institute shall submit a report to Congress on the results of the study
			 conducted under subsection (a).
				(c)AppropriationsOut
			 of any funds in the Treasury not otherwise appropriated, there is appropriated
			 for fiscal year 2008 such sums as may be necessary for the purpose of carrying
			 out this section, not to exceed $1,000,000. Funds appropriated under this
			 subsection shall remain available until expended.
				VIStrengthening
			 Quality of Care and Health Outcomes of Children
			601.Strengthening
			 child health quality improvement activities
				(a)Updating and
			 enhancement of quality of care measures for children
					(1)In
			 generalNot later than January 1, 2009, the Secretary shall do
			 the following:
						(A)Update and
			 enhance quality measuresIn consultation with States, providers,
			 and child health experts, update and enhance the HEDIS measures and other
			 measures that the Secretary recommends States use to annually report on the
			 quality of health care for children enrolled in Medicaid or CHIP to include
			 additional and more comprehensive information with respect to health care
			 delivered to children in both ambulatory and inpatient care settings, that can
			 be used to develop national quality measures and perform comparative
			 analyses.
						(B)Encourage
			 voluntary reportingIn consultation with States, develop
			 procedures to encourage States to voluntarily report the same set of measures
			 with respect to the quality of health care for children under Medicaid and
			 CHIP.
						(C)Adoption of
			 best practicesDevelop programs to identify best practices with
			 respect to the quality of health care for children and facilitate the adoption
			 of such best practices, including in areas such as provider reporting
			 compliance, successful quality improvement strategies, and improved efficiency
			 in data collection using health information technology.
						(D)Technical
			 assistanceProvide technical assistance to States to help them
			 comply with the measures updated in accordance with subparagraph (A) and adopt
			 the best practices identified in accordance with subparagraph (C).
						(b)Dissemination
			 of health quality information
					(1)State-specific
			 report on child health quality measuresNot later than January 1, 2008, and
			 annually thereafter, the Secretary shall collect, analyze, and make publicly
			 available State-specific data on child health quality measures, including
			 State-specific data collected on external quality review activities related to
			 managed care organizations under Medicaid and CHIP.
					(2)Reports to
			 congressNot later than
			 January 1, 2008, and every 3 years thereafter, the Secretary shall report to
			 Congress on—
						(A)the status of the Secretary's efforts to
			 improve—
							(i)children's health care, including
			 children's needs with respect to preventive, acute, and chronic health care;
			 and
							(ii)all domains of quality, including safety,
			 family experience of care, and elimination of disparities; and
							(B)the quality of care furnished to ameliorate
			 at least 1 type of physical, mental, or developmental condition recognized as
			 having an effect on growth and development in children and adolescents.
						(c)Development,
			 endorsement, and updating of child-specific health quality measures
					(1)In
			 generalNot later than January 1, 2009, the Secretary shall
			 establish a program to support the development of quality measures for
			 children's health care services.
					(2)Authority to
			 award grants and contractsAs part of such program, the Secretary
			 shall award grants and contracts for the—
						(A)development of
			 new child health quality measures to supplement or replace, as appropriate, the
			 HEDIS measures updated and enhanced in accordance with subsection
			 (a)(1)(A);
						(B)advancement
			 (through validation and consensus among the entities described in paragraph
			 (3)) of such new measures and of child health quality measures used as of the
			 date of enactment of this Act; and
						(C)updating of such
			 measures as necessary.
						(3)Consultation
			 requiredIn carrying out the program required under this
			 subsection, the Secretary shall consult with the following:
						(A)Establishment
			 of areas of need and prioritiesFor purposes of identifying gaps
			 in child health quality measures used as of the date of enactment of this Act
			 and establishing priorities for development:
							(i)States.
							(ii)National
			 pediatric organizations.
							(iii)Consumers.
							(iv)Other entities
			 with expertise in pediatric quality measures, such as quality improvement
			 organizations.
							(B)Establishment
			 of portfolio of measuresFor purposes of developing a portfolio
			 of child health quality measures for use by States, other purchasers, and
			 providers, an organization involved in the advancement of consensus on
			 evidence-based measures of health care, such as the National Quality
			 Forum.
						(C)Establishment
			 of Medicaid and CHIP core pediatric quality measuresFor purposes
			 of identifying a core pediatric data set that includes specific quality
			 measures for Medicaid and CHIP, States, health care providers, consumers,
			 purchasers, child health experts, and public and private organizations with
			 experience and expertise in the outreach and enrollment of children in public
			 and private health insurance programs.
						(4)Specific
			 requirements for medicaid and chip pediatric quality measures
						(A)Core pediatric
			 data setThe core pediatric data set identified under paragraph
			 (3)(C) shall include specific quality measures for Medicaid and CHIP, including
			 with respect to at least the following:
							(i)State-specific
			 quality measures for Medicaid and CHIP (including State-specific data on
			 enrollment and retention of eligible children; coordination of Medicaid and
			 CHIP children’s coverage; measures of children’s access to preventive, acute
			 and chronic care, including the availability of providers and adequacy of
			 provider payments relative to private coverage).
							(ii)Quality measures
			 and data for health plans and providers at the State, plan, and provider levels
			 of care.
							(B)Quality
			 measuresIn identifying quality measures for Medicaid and CHIP,
			 the Secretary shall—
							(i)identify measures
			 specific to managed care plans and providers of primary care case management
			 services;
							(ii)build on the
			 core set of quality measures reported by States as of the date of enactment of
			 this Act, including the HEDIS measures and evidence-based measures (to the
			 extent such measures are available);
							(iii)assure that the
			 measures identified are selected from measures that have been approved through
			 an independent process that includes a broad consensus determined by a
			 voluntary, standard setting organization, with broad participation by
			 providers, patient advocates, health plans, and purchasers;
							(iv)assure that the
			 measures place an emphasis on physical and mental conditions for which
			 amelioration is necessary to promote growth and development;
							(v)assure that the
			 measures are evidence-based and risk adjusted;
							(vi)assure that the
			 measures are designed to identify and eliminate racial and ethnic disparities
			 in the provision of care;
							(vii)assure that the
			 data required for such measures is collected and reported in a standard format
			 that permits comparison of quality and data at a State, plan, and provider
			 level; and
							(viii)periodically
			 update such measures.
							(d)Demonstration
			 projects for improving the quality of children's health care and the use of
			 health information technology
					(1)In
			 generalThe Secretary shall award grants to States and child
			 health providers to conduct demonstration projects to evaluate promising ideas
			 for improving the quality of children's health care, including projects
			 to—
						(A)experiment with,
			 and evaluate the use of, new measures of the quality of children's health care
			 (including testing the validity and suitability for reporting of such
			 measures);
						(B)promote the use
			 of health information technology in care delivery for children; or
						(C)evaluate
			 value-based purchasing of health care services for children.
						(2)Authority for
			 multi-state projectsA demonstration project conducted with a
			 grant awarded under this subsection may be conducted on a multi-State basis, as
			 needed.
					(e)Increased
			 matching rate for collecting and reporting on child health
			 measuresSection
			 1903(a)(3)(A) (42 U.S.C. 1396b(a)(3)(A)), as amended by section 302, is
			 amended—
					(1)by striking
			 and at the end of clause (ii); and
					(2)by adding at the
			 end the following new clause:
						
							(iv)an amount equal to 75 percent of
				so much of the sums expended during such quarter (as found necessary by the
				Secretary for the proper and efficient administration of the State plan) as are
				attributable to such developments or modifications of systems of the type
				described in clause (i) as are necessary for the efficient collection and
				reporting on child health measures;
				and
							.
					(f)Development of
			 model electronic health record for childrenNot later than January 1, 2009, the
			 Secretary shall establish a program to encourage the development and
			 dissemination of a model electronic health record for children. Such model
			 electronic health record should be—
					(1)subject to State laws, accessible to
			 parents and other consumers for the sole purpose of demonstrating compliance
			 with school or leisure activity requirements, such as appropriate immunizations
			 or physicals; and
					(2)designed to allow interoperable exchanges
			 that conform with Federal and State privacy and security requirements.
					(g)Definition of
			 HEDIS measuresIn this section, the term HEDIS
			 measures means the Health Plan Employer Data and Information Set (HEDIS)
			 measures established by the National Committee for Quality Assurance
			 (NCQA).
				(h)AppropriationsOut
			 of any funds in the Treasury not otherwise appropriated, there is appropriated
			 for each of fiscal years 2008 through 2012, $20,000,000 for the purpose of
			 carrying out this section. Funds appropriated under this subsection shall
			 remain available until expended.
				602.Application of
			 certain managed care quality safeguards to CHIPSection 2107(e)(1) (42 U.S.C. 1397gg(e)(1)),
			 as amended by sections 301(b), 302(b)(2), and 403(b), is amended by
			 redesignating subparagraph (G) as subparagraph (H), and by inserting after
			 subparagraph (F) the following new subparagraph:
				
					(G)Subsections
				(a)(5), (b), (c), (d), and (e) of section 1932 (relating to requirements for
				managed
				care).
					.
			VIIOther
			 Improvements
			701.Strengthening
			 premium assistance programs
				(a)Improving the
			 cost-effectiveness standardSection 2105(c)(3) (42 U.S.C.
			 1397ee(c)(3)) is amended—
					(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii) and indenting
			 appropriately;
					(2)by striking
			 Payment may be made and inserting the following:
						
							(A)In
				generalSubject to the succeeding provisions of this paragraph,
				payment may be made
							;
				and
					(3)by adding at the
			 end the following new subparagraph:
						
							(B)Improvements in
				cost-effectiveness measure
								(i)Application of family-based
				testCoverage described in
				subparagraph (A) shall be deemed cost-effective if the State establishes to the
				satisfaction of the Secretary that the cost of such coverage is less than the
				expenditures that the State would have made to enroll the family in the State
				child health plan.
								(ii)Aggregate
				program operational costs do not exceed the cost of providing coverage under
				the state child health planIn the case of a State that does not
				establish cost-effectiveness under clause (i), payment may not be made under
				subsection (a)(1) for the purchase of any coverage described in subparagraph
				(A) for a family unless the State establishes to the satisfaction of the
				Secretary that the aggregate amount of expenditures by the State for the
				purchase of all such coverage (including administrative expenditures) does not
				exceed the aggregate amount of expenditures that the State would have made for
				providing coverage under the State child health plan for all such
				families.
								.
					(b)Disclosure of
			 group health plan benefitsSection 2105(c)(3) (42 U.S.C.
			 1397ee(c)(3)), as amended by subsections (a) and (b), is amended by adding at
			 the end the following new subparagraph:
					
						(D)Disclosure of
				group health plan benefitsNotwithstanding any other provision of
				law, the plan administrator of a group health plan in which participants or
				beneficiaries are covered under a State plan under title XIX or this title,
				shall disclose to the State, upon request, information about the benefits
				available under the group health plan in sufficient specificity so that the
				State may determine—
							(i)whether purchasing coverage for the
				participant or beneficiary under the group health plan meets the
				cost-effectiveness standard applied under subparagraph (B); and
							(ii)what additional
				benefits and cost-sharing assistance must be provided to ensure that the
				participant or beneficiary receives through the provision of additional
				benefits by the State, benefits that are equivalent to the coverage that would
				be provided to such participant or beneficiary under such State
				plan.
							.
				(c)Approval of
			 section 1115 waivers for premium assistanceSection 1115 (42
			 U.S.C. 1315) is amended by inserting after subsection (c), the following new
			 subsection:
					
						(d)In approving a
				request by a State for an experimental, pilot, or demonstration project under
				this section with respect to the purchase of private insurance for individuals
				eligible for assistance under title XIX or XXI, the Secretary shall not waive
				compliance with requirements of such titles or treat expenditures under the
				project as expenditures under the State plans approved under such titles unless
				the State demonstrates both of the following:
							(1)The fact that an
				individual is enrolled in a group health plan or an insurance plan purchased on
				the individual market shall not change the individual's eligibility for
				assistance under the such State plans.
							(2)The cost to the
				Federal Government and State of purchasing private insurance for the individual
				(including administrative costs), as well as any additional costs incurred in
				providing items and services covered under such State plans but not through the
				private insurance for such individual, does not exceed, on an average per
				individual basis, the cost of providing coverage to the individual directly
				under such State
				plans.
							.
				(d)GAO study and
			 reportNot later than January 1, 2009, the Comptroller General of
			 the United States shall study cost and coverage issues relating to State
			 premium assistance programs for which Federal matching payments are made under
			 title XIX or XXI of the Social Security Act and submit a report to Congress on
			 the results of such study.
				702.Permitting
			 coverage of children of employees of a public agency in the StateSection 2110(b) (42 U.S.C. 1397jj(b)) is
			 amended—
				(1)in paragraph (2)(B), by inserting
			 except as provided in paragraph (5), before a
			 child; and
				(2)by adding at the
			 end the following new paragraph:
					
						(5)Exceptions to
				exclusion of children of employees of a public agency in the state
							(A)In
				generalA child shall not be considered to be described in
				paragraph (2)(B) if—
								(i)the public agency
				that employs a member of the child's family to which such paragraph applies
				satisfies subparagraph (B); or
								(ii)subparagraph (C)
				applies to such child.
								(B)Maintenance of
				effort with respect to per person agency contribution for family
				coverageFor purposes of subparagraph (A)(i), a public agency
				satisfies this subparagraph if the amount of annual agency expenditures made on
				behalf of each employee enrolled in health coverage paid for by the agency that
				includes dependent coverage for the most recent State fiscal year is not less
				than the amount of such expenditures made by the agency for the 1997 State
				fiscal year, increased by the percentage increase in the medical care
				expenditure category of the Consumer Price Index for All-Urban Consumers (all
				items: U.S. City Average) for such preceding fiscal year.
							(C)Hardship
				exceptionFor purposes of subparagraph (A)(ii), this subparagraph
				applies to a child if the State determines, on a case-by-case basis, that the
				annual aggregate amount of premiums and cost-sharing imposed for coverage of
				the family of the child would exceed 5 percent of such family's income for the
				year
				involved.
							.
				703.Improving data
			 collection
				(a)Increased
			 appropriationSection
			 2109(b)(2) (42 U.S.C. 1397ii(b)(2)) is amended by striking $10,000,000
			 for fiscal year 2000 and inserting $20,000,000 for fiscal year
			 2008.
				(b)Use of
			 additional fundsSection 2109(b) (42 U.S.C. 1397ii(b)), as
			 amended by subsection (a), is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (3); and
					(2)by inserting
			 after paragraph (1), the following new paragraph:
						
							(2)Additional
				requirementsIn addition to making the adjustments required to
				produce the data described in paragraph (1), with respect to data collection
				occurring for fiscal years beginning with fiscal year 2008, in appropriate
				consultation with the Secretary of Health and Human Services, the Secretary of
				Commerce shall do the following:
								(A)Make appropriate
				adjustments to the Current Population Survey to develop more accurate
				State-specific estimates of the number of children enrolled in health coverage
				under title XIX or this title.
								(B)Make appropriate
				adjustments to the Current Population Survey to improve the survey estimates
				used to compile the State-specific and national number of low-income children
				without health insurance for purposes of sections 1905(y)(2)(A)(i),
				2106(b)(3)(B)(iii)(I), and 2104(i)(3)(D)(i).
								(C)Assist in the
				incorporation of health insurance survey information in the American Community
				Survey related to children.
								(D)Assess whether
				American Community Survey estimates, once such survey data are first available,
				produce more reliable estimates than the Current Population Survey for purposes
				of section 2104(i)(3)(D)(i).
								(E)Recommend to the
				Secretary of Health and Human Services whether American Community Survey
				estimates should be used for purposes of 2104(i)(3)(D)(i).
								(F)Continue making
				the adjustments described in the last sentence of paragraph (1) with respect to
				expansion of the sample size used in State sampling units, the number of
				sampling units in a State, and using an appropriate verification
				element.
								.
					704.Moratorium on
			 application of PERM requirements related to eligibility reviews during period
			 of independent study and report
				(a)MoratoriumNotwithstanding
			 parts 431 and 457 of title 42, Code of Federal Regulations, or any other
			 provision of law, except as provided in paragraph (2), during the period that
			 begins on the date of enactment of this Act and ends on the final effective
			 date for the regulations required under subsection (c), the Secretary shall not
			 apply the payment error rate measurement (PERM) requirements related to
			 eligibility reviews imposed under such parts with respect to Medicaid or
			 CHIP.
				(b)Study and
			 report
					(1)Institute of
			 medicine studyThe Secretary shall enter into a contract with the
			 Institute of Medicine of the National Academy of Sciences (in this section
			 referred to as the Institute) to conduct an independent study of
			 the payment error rate measurement (PERM) requirements related to eligibility
			 reviews imposed under parts 431 and 457 of title 42, Code of Federal
			 Regulations with respect to Medicaid and CHIP and established in accordance
			 with the Improper Payments Information Act of 2002 (Public Law 107–300). Such
			 study shall examine and develop recommendations for modifying such requirements
			 in order to—
						(A)minimize the
			 administrative cost burden on States under Medicaid and CHIP;
						(B)avoid inadvertent
			 error findings with respect to such programs despite compliance with Federal
			 and State policies and procedures in effect as of the date of the submission of
			 the claim or action that led to such finding;
						(C)maintain State
			 flexibility to manage such programs; and
						(D)ensure that such
			 requirements do not interfere with State efforts to simplify application and
			 renewal procedures that increase enrollment in Medicaid and CHIP and do not
			 reduce beneficiary participation in such programs.
						(2)SupportThe
			 Secretary shall provide the Institute with any relevant data available to the
			 Secretary during the period in which the study required under paragraph (1) is
			 conducted.
					(3)ReportNot
			 later than the date that is 18 months after the date of enactment of this Act,
			 the Institute shall submit to the Secretary and Congress a report on the
			 results of the study conducted under this subsection.
					(c)RegulationsNot
			 later than 6 months after the date on which the report required under
			 subsection (b)(3) has been submitted to the Secretary, the Secretary, after
			 taking into consideration the recommendations contained in the report, shall
			 promulgate such regulations revising the PERM requirements as the Secretary
			 determines are appropriate.
				(d)AppropriationsOut
			 of any funds in the Treasury not otherwise appropriated, there is appropriated
			 for fiscal year 2008 such sums as may be necessary for the purpose of carrying
			 out this section, not to exceed $1,000,000. Funds appropriated under this
			 subsection shall remain available until expended.
				705.Elimination of
			 confusing program referencesSection 704 of the Medicare, Medicaid, and
			 SCHIP Balanced Budget Refinement Act of 1999, as enacted into law by division B
			 of Public Law 106–113 (113 Stat. 1501A–402) is repealed.
			VIIIEffective
			 Date
			801.Effective
			 date
				(a)In
			 generalUnless otherwise
			 provided, subject to subsection (b), the amendments made by this Act shall take
			 effect on October 1, 2007, and shall apply to child health assistance and
			 medical assistance provided on or after that date without regard to whether or
			 not final regulations to carry out such amendments have been promulgated by
			 such date.
				(b)Exception for State
			 legislationIn the case of a
			 State plan under title XIX or XXI of the Social Security Act, which the
			 Secretary determines requires State legislation in order for the plan to meet
			 the additional requirements imposed by an amendment made by this Act, the State
			 plan shall not be regarded as failing to comply with the requirements of such
			 Act solely on the basis of its failure to meet these additional requirements
			 before the first day of the first calendar quarter beginning after the close of
			 the first regular session of the State legislature that begins after the date
			 of enactment of this Act. For purposes of the preceding sentence, in the case
			 of a State that has a 2-year legislative session, each year of the session
			 shall be considered to be a separate regular session of the State
			 legislature.
				
